Exhibit 10.1


 



364-DAY REVOLVING CREDIT AGREEMENT
dated as of
September 23, 2020,
among


MARATHON PETROLEUM CORPORATION,


The LENDERS Party Hereto


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
___________________________
JPMORGAN CHASE BANK, N.A.,
WELLS FARGO SECURITIES, LLC,
BARCLAYS BANK PLC,
BOFA SECURITIES, INC.,
CITIBANK, N.A.,
MIZUHO BANK, LTD.,
MUFG BANK, LTD.,
RBC CAPITAL MARKETS1 
and
TD SECURITIES (USA) LLC,
as Joint Lead Arrangers and Joint Bookrunners


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent


BANK OF AMERICA, N.A.,
BARCLAYS BANK PLC,
CITIBANK, N.A.,
MIZUHO BANK, LTD.,
MUFG BANK, LTD.,
ROYAL BANK OF CANADA
and
TD SECURITIES (USA) LLC,
as Documentation Agents
 

 
 
1RBC Capital Markets is the brand name for the capital markets activities of
Royal Bank of Canada.






--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




ARTICLE I
Definitions
 
 
 
 
SECTION 1.01.
 
Defined Terms
1 
SECTION 1.02.
 
Classification of Loans and Borrowings
26 
SECTION 1.03.
 
Terms Generally
26 
SECTION 1.04.
 
Accounting Terms; GAAP
26 
SECTION 1.05.
 
Interest Rates; LIBOR Notification
27 
SECTION 1.06.
 
Divisions
27 
 
 
 
 
ARTICLE II
The Credits
 
 
 
 
SECTION 2.01.
 
Commitments
28
SECTION 2.02.
 
Loans and Borrowings
28
SECTION 2.03.
 
Requests for Borrowings
28
SECTION 2.04.
 
Funding of Borrowings
29
SECTION 2.05.
 
Interest Elections
29
SECTION 2.06.
 
Termination and Reduction of Commitments
30
SECTION 2.07.
 
Repayment of Loans; Evidence of Debt
31
SECTION 2.08.
 
Prepayment of Loans
31
SECTION 2.09.
 
Fees
32
SECTION 2.10.
 
Interest
32
SECTION 2.11.
 
Alternate Rate of Interest
33
SECTION 2.12.
 
Increased Costs
34
SECTION 2.13.
 
Break Funding Payments
35
SECTION 2.14.
 
Taxes
36
SECTION 2.15.
 
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
39
SECTION 2.16.
 
Mitigation Obligations; Replacement of Lenders
40
SECTION 2.17.
 
Defaulting Lenders
41
 
 
 
 
ARTICLE III
Representations and Warranties
 
 
 
 
SECTION 3.01.
 
Organization; Powers
42
SECTION 3.02.
 
Authorization; Enforceability
42
SECTION 3.03.
 
Governmental Approvals; No Conflicts
42
SECTION 3.04.
 
Financial Condition; No Material Adverse Change
42
SECTION 3.05.
 
Litigation and Environmental Matters
43
SECTION 3.06.
 
Compliance with Laws; No Default
43
SECTION 3.07.
 
Margin Regulations; Investment Company Status
43
SECTION 3.08.
 
Taxes
43
SECTION 3.09.
 
ERISA
43
SECTION 3.10.
 
Disclosure
43
SECTION 3.11.
 
Anti-Corruption Laws and Sanctions
44





i



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




ARTICLE IV
Conditions
 
 
 
 
SECTION 4.01.
 
Closing Date
44 
SECTION 4.02.
 
Availability Date
45 
SECTION 4.03.
 
Each Credit Event
46 
 
 
 
 
ARTICLE V
Affirmative Covenants
 
 
 
 
SECTION 5.01.
 
Financial Statements; Ratings Change and Other Information
46
SECTION 5.02.
 
Notices of Default
47
SECTION 5.03.
 
Existence; Conduct of Business
48
SECTION 5.04.
 
Payment of Taxes and other Obligations
48
SECTION 5.05.
 
Maintenance of Properties; Insurance
48
SECTION 5.06.
 
Books and Records; Inspection Rights
48
SECTION 5.07.
 
Compliance with Laws
48
SECTION 5.08.
 
Use of Proceeds
49
 
 
 
 
ARTICLE VI
Negative Covenants
 
 
 
 
SECTION 6.01.
 
Indebtedness
49
SECTION 6.02.
 
Liens and Sale and Leaseback Transactions
50
SECTION 6.03.
 
Fundamental Changes
52
SECTION 6.04.
 
Transactions with Affiliates
53
SECTION 6.05.
 
Maximum Consolidated Net Debt to Total Capitalization Ratio
53
 
 
 
 
ARTICLE VII
Events of Default
 
 
 
 
ARTICLE VIII
The Administrative Agent
 
 
 
 
ARTICLE IX
Miscellaneous
 
 
 
 
SECTION 9.01.
 
Notices
61
SECTION 9.02.
 
Waivers; Amendments
62
SECTION 9.03.
 
Expenses; Indemnity; Damage Waiver
63
SECTION 9.04.
 
Successors and Assigns
65
SECTION 9.05.
 
Survival
68
SECTION 9.06.
 
Counterparts; Integration; Effectiveness; Electronic Execution
69
SECTION 9.07.
 
Severability
70
SECTION 9.08.
 
Right of Setoff
70
SECTION 9.09.
 
Subsidiary Guarantees
70
SECTION 9.10.
 
Governing Law; Jurisdiction; Consent to Service of Process
71



ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page






SECTION 9.11.
 
WAIVER OF JURY TRIAL
71
SECTION 9.12.
 
Headings
72
SECTION 9.13.
 
Confidentiality
72
SECTION 9.14.
 
Interest Rate Limitation
73
SECTION 9.15.
 
Acknowledgment and Consent to Bail-In of Affected Financial Institutions
73
SECTION 9.16.
 
Certain Notices
73
SECTION 9.17.
 
No Fiduciary Relationship
74
SECTION 9.18.
 
Acknowledgment Regarding Any Supported QFCs
74









iii



--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)
Page




SCHEDULES:
Schedule 1.01 - Certain Excluded Subsidiaries
Schedule 2.01 - Commitments
Schedule 3.05 - Disclosed Matters
Schedule 6.01 - Existing Indebtedness
Schedule 6.02 - Existing Liens
Schedule 6.04 - Transactions with Affiliates


EXHIBITS:
Exhibit A - Form of Assignment and Assumption
Exhibit B - Form of Borrowing Request
Exhibit C - Form of Interest Election Request
Exhibit D - Form of Note
Exhibit E-1 - Form of U.S. Tax Certificate (For Non-U.S. Lenders That Are Not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit E-2 - Form of U.S. Tax Certificate (For Non-U.S. Lenders That Are
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit E-3 - Form of U.S. Tax Certificate (For Non-U.S. Participants That Are
Not Partnerships for U.S. Federal Income Tax Purposes)
Exhibit E-4 - Form of U.S. Tax Certificate (For Non-U.S. Participants That Are
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit F - Form of 364-Day Facility Subsidiary Guarantee








iv



--------------------------------------------------------------------------------








364-DAY REVOLVING CREDIT AGREEMENT dated as of September 23, 2020, among
MARATHON PETROLEUM CORPORATION, the LENDERS party hereto and JPMORGAN CHASE
BANK, N.A., as Administrative Agent.
The parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01.     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder and under the other Loan
Documents, and any successor in such capacity as provided in Article VIII.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitments” means, at any time, the sum of the Commitments of all
Lenders at such time. The amount of the Aggregate Commitments as of the date
hereof is $1,000,000,000.
“Agreement” means this 364-Day Revolving Credit Agreement, as it may from time
to time be amended, restated, supplemented or otherwise modified.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% per annum and (c) the Adjusted LIBO Rate on such day (or
if such day is not a Business Day, the immediately preceding Business Day) for a
deposit in dollars with a maturity of one month plus 1% per annum. For purposes
of clause (c) above, the Adjusted LIBO Rate for any day shall be based on the
LIBO Screen Rate (or, in the event the LIBO Screen Rate is not available for
such maturity of one month, the Interpolated Screen Rate) at approximately 11:00
a.m., London time, on such day for deposits in dollars with a maturity of one
month; provided that if such rate shall be less than zero, such rate shall be
deemed to be zero. If the Alternate Base Rate is being used as an alternate rate
of interest pursuant to





--------------------------------------------------------------------------------





Section 2.11 (for the avoidance of doubt, only until any amendment hereto has
become effective pursuant to Section 2.11(b)), then the Alternate Base Rate
shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above; provided that the Alternate Base Rate
shall not be less than 1% per annum. Any change in the Alternate Base Rate due
to a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively.


“Ancillary Document” has the meaning assigned to such term in Section 9.06(b).


“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Commitments represented by such Lender’s Commitment
at such time. If all of the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any permitted assignments made hereunder.
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be, based
upon the Applicable Ratings by S&P, Moody’s and Fitch, respectively, as of such
date:
Applicable Ratings (S&P / Moody’s / Fitch):
ABR
Spread
Eurodollar
Spread
Commitment Fee
Rate
Level I
BBB+/Baa1/BBB+ or higher
0.375%
1.375%
0.100%
Level II
BBB/Baa2/BBB
0.500%
1.500%
0.125%
Level III
BBB-/Baa3/BBB-
0.750%
1.750%
0.175%
Level IV
BB+/Ba1/BB+ or
below
1.000%
2.000%
0.250%
 
 
 
 





For purposes of the foregoing, (a) if at any time, only one Applicable Rating
shall be in effect, the applicable Level shall be determined by reference to the
available Applicable Rating, (b) if no Applicable Rating shall be in effect
(other than by reason of the circumstances referred to in the final paragraph of
this definition), Level IV shall apply, (c) if at any time there is more than
one Applicable Rating in effect and such Applicable Ratings are in different
Levels, then (i) if three Applicable Ratings are in effect, either (x) if two of
the Applicable Ratings are in the same Level, such Level will apply or (y)


2



--------------------------------------------------------------------------------





if all three Applicable Ratings are in different Levels, then the Level
corresponding to the middle Applicable Rating will apply and (ii) if only two
Applicable Ratings are in effect, then the Level corresponding to the higher
Applicable Rating will apply, unless there is more than one Level between such
Applicable Ratings, in which case the Level one below that applicable to the
higher of the two such Applicable Ratings will apply, and (d) if the Applicable
Ratings established by S&P, Moody’s or Fitch shall be changed (other than as a
result of a change in the rating system of S&P, Moody’s or Fitch), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency, irrespective of when notice of such change shall have
been furnished by the Borrower to the Administrative Agent and the Lenders
pursuant to Section 5.01 or otherwise. Each change in the Applicable Rate shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change.
If the rating system of S&P, Moody’s or Fitch shall change, or if any such
rating agencies shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.
“Applicable Rating” means, for each of S&P, Moody’s and Fitch, the rating
assigned by such rating agency to the Index Debt; provided that if such rating
agency shall at any time fail to have in effect a rating for the Index Debt
(other than by reason of the circumstances referred to in the final paragraph of
the definition of “Applicable Rate”), the Borrower may seek and obtain a rating
of the Facility or the Five-Year Facility from such rating agency, and on and
after the date on which such rating of the Facility or the Five-Year Facility is
obtained until such time (if any) that a rating by such rating agency for the
Index Debt becomes effective again, the Applicable Rating for such rating agency
shall mean the rating assigned by such rating agency to the Facility (or, if
only the Five-Year Facility shall be so rated by such rating agency, to the
Five-Year Facility).
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Arrangers” means JPMorgan Chase Bank, N.A., Wells Fargo Securities, LLC,
Barclays Bank PLC, BofA Securities, Inc., Citibank, N.A., Mizuho Bank, Ltd.,
MUFG Bank, Ltd., RBC Capital Markets2 and TD Securities (USA) LLC.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent in
consultation with the Borrower.
“Attributable Debt” means, as of any date of determination, the present value
(discounted semiannually at an interest rate implicit in the terms of the
relevant lease) of the obligation of a lessee for rental payments pursuant to
any Sale and Leaseback Transaction (reduced by the amount of the rental
obligations of any sublessee of all or part of the same property) during the
remaining term of such Sale and Leaseback Transaction (including any period for
which the lease relating thereto has been extended), such rental payments not to
include amounts payable by the lessee for maintenance and repairs, insurance,


 
 
2RBC Capital Markets is the brand name for the capital markets activities of
Royal Bank of Canada.





3



--------------------------------------------------------------------------------





taxes, assessments and similar charges and for contingent rents (such as those
based on sales). In the case of any Sale and Leaseback Transaction in which the
lease is terminable by the lessee upon the payment of a penalty, such rental
payments shall be considered for purposes of this definition to be the lesser of
(a) the rental payments to be paid under such Sale and Leaseback Transaction
until the first date (after the date of such determination) upon which it may be
so terminated plus the then applicable penalty upon such termination and (b) the
rental payments required to be paid during the remaining term of such Sale and
Leaseback Transaction (assuming such termination provision is not exercised).
“Availability Date” means the date on which the conditions specified in
Section 4.02 are satisfied (or waived in accordance with Section 9.02).
“Availability Period” means the period from and including the Availability Date
to but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bail-In Action” means, as to any Affected Financial Institution, the exercise
of any Write-Down and Conversion Powers by the applicable Resolution Authority
in respect of any liability of such Affected Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time that is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their Affiliates (other than through liquidation, administration
or other insolvency proceedings).


“Bankruptcy Event” means, with respect to any Person, that such Person becomes
the subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it (including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such capacity), or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority, so long as such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made by such Person.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for all purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its reasonable discretion.


4



--------------------------------------------------------------------------------





“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment (which may be a positive or
negative value or zero), that has been selected by the Administrative Agent and
the Borrower giving due consideration to (a) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (b) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Rate).
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate”, the definition of “Interest
Period”, timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion, in consultation with the Borrower, may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:
(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event”, the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or
(b) in the case of clause (c) of the definition of “Benchmark Transition Event”,
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:
(a) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;
(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or


5



--------------------------------------------------------------------------------





(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.


“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.


“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.11 and (b) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.11.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Marathon Petroleum Corporation, a Delaware corporation.


“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be substantially in the form of
Exhibit B.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal


6



--------------------------------------------------------------------------------





property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP. For purposes of Section 6.02, a
Capital Lease Obligation shall be deemed to be secured by a Lien on the property
being leased and such property shall be deemed to be owned by the lessee.
“Cash Equivalents” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and demand
or time deposits, in each case maturing within 180 days from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
(e)    deposits in money market funds which invest 95% or more of their funds in
investments described in any of clauses (a), (b) and (c) above; and
(f)    in the case of any Subsidiary organized or operating outside the United
States, other short-term investments that are analogous to the foregoing, are of
comparable credit quality and are customarily used by companies in the
applicable foreign jurisdiction for cash management purposes.
“CFC” means any Person that is a “controlled foreign corporation” (within the
meaning of Section 957), but only if a “United States person” (within the
meaning of Section 7701(a)(30)) that is a Loan Party or an Affiliate of a Loan
Party is, with respect to such Person, a “United States shareholder” described
in Section 951(a)(1). For purposes of this definition, all Section references
are to the Code.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of Rule 13d-5 of the Exchange Act as in effect on the date hereof), of
Equity Interests representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests in the Borrower
entitled to vote in the election of directors (other than such Equity Interests
having such power only by reason of the happening of a contingency which
contingency has not yet happened); or (b) a majority of the members of the board
of directors of the Borrower ceases to be composed of individuals (i) who were
members of such board on the Closing Date, (ii) whose election, nomination or
appointment to such board was approved by individuals referred to in clause (i)
above constituting at the time of such election, nomination or appointment at
least a majority of such board or (iii) whose election, nomination or


7



--------------------------------------------------------------------------------





appointment to such board was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election, nomination or
appointment at least a majority of such board.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty by any Governmental Authority, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) of any Governmental Authority; provided, however, that for purposes of this
Agreement (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.
“Charges” has the meaning assigned to such term in Section 9.14.
“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02).
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to any Lender, the commitment of such Lender to
make Loans hereunder, expressed as an amount representing the maximum aggregate
permitted amount of such Lender’s Revolving Credit Exposure hereunder, as such
amount may be (a) reduced from time to time pursuant to Section 2.06 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent or any Lender by means of
electronic communications pursuant to Section 9.01, including through the
Platform.
“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with the rate, or methodology for this
rate, and conventions for this rate selected or recommended by the Relevant
Governmental Body for determining compounded SOFR; provided that, if, and to the
extent that, the Administrative Agent determines that Compounded SOFR cannot be
determined in accordance with the foregoing, then the rate, or methodology for
this rate, and conventions for this rate that the Administrative Agent
determines in its reasonable discretion, in consultation with the Borrower, are
substantially consistent with any evolving or then-prevailing market convention
for determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time; provided, further, that if the Administrative Agent
decides that any such rate, methodology or convention determined in accordance
with the foregoing is not administratively feasible for the Administrative
Agent, then Compounded SOFR will be deemed unable to be determined for purposes
of the definition of “Benchmark Replacement”.




8



--------------------------------------------------------------------------------





“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Net Debt” means, at any date, (a) without duplication, the
aggregate amount of the Indebtedness of the Borrower and the Subsidiaries of the
type specified in clause (a), (b) (c), (d) or (g), clause (h) or (i) (so long as
obligations specified in such clause are not contingent) or clause (f) (if the
Guarantees specified in such clause are of Indebtedness of the type referred to
above) of the definition of “Indebtedness” as of such date determined on a
consolidated basis, but excluding any Securitization Indebtedness, less (b) the
aggregate amount of cash and Cash Equivalents of the Borrower and the
Subsidiaries (other than any Securitization Subsidiary) as of such date
determined on a consolidated basis in accordance with GAAP, provided that, for
purposes of this clause (b), (i) any portion of such aggregate amount that
appears (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Borrower and the Subsidiaries prepared in accordance with
GAAP (other than, to the extent such Indebtedness is included in clause (a)
above, any cash and Cash Equivalents that have been deposited in a trust account
or account created or pledged or otherwise held for the sole benefit of the
holders of any Indebtedness of the Borrower or its Subsidiaries that has been,
or as a result thereof will be, defeased, terminated, redeemed, satisfied and
discharged or otherwise repaid pursuant to the applicable terms of the
definitive agreements governing such Indebtedness) shall be excluded and (ii) so
long as any Securitization Indebtedness shall be outstanding in respect of any
Securitization Transaction, such aggregate amount shall be reduced (but not
below zero) by an amount equal to the lesser of (A) the amount of the
Securitization Indebtedness outstanding at such date in respect of such
Securitization Transaction and (B) the amount of the proceeds of such
Securitization Transaction received by the Borrower or any Subsidiary (excluding
any Securitization Subsidiary) directly or indirectly (including through any
Securitization Subsidiary) from third parties. For the avoidance of doubt, the
amounts referred to above shall be determined excluding all amounts attributable
to any Excluded Subsidiary (other than any Indebtedness of any Excluded
Subsidiary of the type referred to above that shall have been Guaranteed by the
Borrower or any Subsidiary).
“Consolidated Net Tangible Assets” means, at any date, (a) total assets of the
Borrower and the Subsidiaries determined on a consolidated basis in accordance
with GAAP minus (b) the sum of (i) current liabilities (excluding short-term
Indebtedness and the current portion of long-term Indebtedness) of the Borrower
and the Subsidiaries and (ii) goodwill and other intangible assets of the
Borrower and the Subsidiaries, in each case determined on a consolidated basis
in accordance with GAAP, all as reflected in the consolidated financial
statements of the Borrower most recently delivered to the Administrative Agent
and the Lenders pursuant to Section 5.01(a) or 5.01(b) (or, prior to the first
delivery of such financial statements, the most recent consolidated financial
statements of the Borrower referred to in Section 3.04(a)). For purposes of this
definition, (A) assets of the Borrower and the Subsidiaries shall exclude all
amounts attributable to the assets of any Excluded Subsidiary (or any equity
investments in any Excluded Subsidiary, but only if such equity investments are
subject to Liens permitted under Section 6.02(a)(ix)), (B) any such current
liabilities of the Borrower and the Subsidiaries shall not include any such
current liabilities of any Excluded Subsidiary, provided that to the extent such
liabilities are recourse to the Borrower or any Subsidiary, the full amount of
such liabilities that are so recourse shall be deducted for purposes of this
definition, and (C) the amount of any such assets and current liabilities of any
Subsidiary that is not wholly owned by the Borrower shall be included or
deducted, as the case may be, only to the extent of the proportional Equity
Interests directly or indirectly owned by the Borrower in such Subsidiary,
provided that, in the case of any such liabilities, to the extent such
liabilities are recourse to the Borrower or any other Subsidiary, the full
amount of such liabilities that are so recourse shall be deducted for purposes
of this definition.
“Consolidated Stockholders’ Equity” means, at any date, the total stockholders’
equity of the Borrower and the Subsidiaries, determined on a consolidated basis
in accordance with GAAP, but, for


9



--------------------------------------------------------------------------------





the avoidance of doubt, excluding, at any time, all amounts attributable to
(including all retained earnings of) any Person that at such time is an Excluded
Subsidiary.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Corresponding Tenor” means, with respect to a Benchmark Replacement, a tenor
(including overnight) having approximately the same length (disregarding any
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.


“Covered Entity” means any of the following:
(a) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or
(c) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).


“Covered Party” has the meaning assigned to such term in Section 9.18.


“Credit Contact” means, with respect to each Credit Party, such Person
designated in the Administrative Questionnaire or other notice provided to the
Administrative Agent as the Credit Contact for such Credit Party.
“Credit Party” means the Administrative Agent or any Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, unless such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified in such writing, including, if
applicable, by reference to a specific Default) has not been satisfied, or (ii)
to pay to any Credit Party any other amount required to be paid by it hereunder,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and indicates that such position is based on such Lender’s good-faith
determination that a condition precedent to funding (which condition precedent,
together with the applicable default, shall be specifically identified in such
writing or public statement) to funding a Loan cannot be satisfied) or generally
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by the Borrower or a Credit Party made
in good faith, to provide a certification in writing from an authorized officer
of such Lender that it will comply with its obligations to fund prospective
Loans, provided that such Lender shall cease to be a Defaulting Lender pursuant
to this clause (c) upon the Borrower’s or such Credit Party’s receipt of such
certification in form and substance satisfactory to the Borrower and the
Administrative Agent, (d) has become the subject of a Bankruptcy Event or (e)
has, or has a Lender Parent that has, become the subject of a Bail-In Action.
Any


10



--------------------------------------------------------------------------------





determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (e) above shall be conclusive and
binding absent manifest error.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 3.05.
“dollars” or “$” refers to lawful money of the United States of America.
“Early Opt-in Election” means the occurrence of:
(a) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.11(b), are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the LIBO Rate, and


(b) (i) the election by the Administrative Agent, in consultation with the
Borrower, or (ii) the election by the Required Lenders to declare that an Early
Opt-in Election has occurred and the provision, as applicable, by the
Administrative Agent of written notice of such election to the Borrower and the
Lenders or by the Required Lenders of written notice of such election to the
Administrative Agent.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above or (c) any
institution established in an EEA Member Country that is a subsidiary of an
institution described in clause (a) or (b) above and is subject to consolidated
supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Electronic Signature” means an electronic signature, sound, symbol or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.
“Eligible Assignee” means (a) a Lender, (b) a commercial bank, an insurance
company, a commercial finance company or a company engaged in making commercial
loans, in each case, which, together with its Affiliates, has a combined capital
and surplus in excess of $500,000,000, (c) any Affiliate of a Lender, (d) an
Approved Fund or (e) any other Person that is an “accredited investor” (as
defined in Regulation D under the Securities Act) and that extends credit or
makes or purchases loans in the ordinary course of its business, other than, in
each case, (i) a Defaulting Lender or a Lender Parent thereof, (ii) the Borrower
or any Subsidiary or other Affiliate of the Borrower or (iii) a natural person
(or


11



--------------------------------------------------------------------------------





a holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of, a natural person).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) the violation of any Environmental Law, (b) any Environmental Law with
respect to the generation, use handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (other than any Indebtedness that is convertible at the option
of the holder into Equity Interests, to the extent such holder has not so
converted such Indebtedness).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) a failure by any Plan
to satisfy the “minimum funding standards” (as defined in Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan, in each instance, whether
or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, within the meaning of Title IV of ERISA, or in endangered or critical
status, within the meaning of Section 305 of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


12



--------------------------------------------------------------------------------





“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Events of Default” has the meaning assigned to such term in Article VII.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
“Excluded Subsidiary” means (a) MPLX and each of its subsidiaries, but only for
so long as MPLX is not wholly owned, directly or indirectly, by the Borrower,
(b) each of the Persons listed on Schedule 1.01 hereto, provided that, upon
prior written notice to the Administrative Agent, the Borrower may modify such
Schedule from time to time to remove any such Person listed on Schedule 1.01 and
(c) any other subsidiary of the Borrower that is neither (i) wholly owned,
directly or indirectly, by the Borrower nor (ii) consolidated in the
consolidated financial statements of the Borrower in accordance with GAAP.  
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.16(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.14, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.14(f) and (d) any U.S. federal withholding Taxes
imposed under FATCA.
“Existing April 2020 364-Day Credit Agreement” means the Credit Agreement dated
as of April 27, 2020, among the Borrower, the lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent, and any syndicated revolving credit
agreement that replaces or refinances the foregoing, in each case, as the same
may be amended, restated, supplemented or otherwise modified from time to time.
“Existing July 2019 364-Day Credit Agreement” means the Credit Agreement dated
as of July 26, 2019, among the Borrower, the lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent.


“Existing Securitization Facility” means the Receivables Purchase Agreement
dated as of December 18, 2013, as amended by the First Amendment to Receivables
Purchase Agreement, dated as of July 20, 2016, as amended by the Second
Amendment to Receivables Purchase Agreement, dated as of July 19, 2019, by and
among MPC Trade Receivables Company LLC, Marathon Petroleum Company LP, the
Purchasers (as defined therein) from time to time party thereto, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as administrative agent, and
certain other agents from time to time party thereto, as the same may be
amended, restated, supplemented or otherwise modified from time to time.


“Facility” means the revolving credit facility provided for herein.




13



--------------------------------------------------------------------------------





“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any intergovernmental
agreements entered into and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities, any agreements entered into pursuant
to Section 1471(b)(1) of the Code and any current or future regulations or
official interpretations of the foregoing.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on the NYFRB Website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Borrower; provided
that, when such term is used in reference to any document executed by, or a
certification of, a Financial Officer, the secretary or assistant secretary of
the Borrower shall have, theretofore (including on the Closing Date) or
concurrently therewith, delivered an incumbency certificate to the
Administrative Agent as to the authority of such individual.
“Fitch” means Fitch Ratings, Inc., or any successor to the rating agency
business thereof.
“Five-Year Facility” means the credit facility established under the Five-Year
Revolving Credit Agreement dated as of August 28, 2018, among the Borrower, the
lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent,
and any syndicated revolving credit agreement that replaces or refinances the
foregoing, in each case, as the same may be amended, restated, supplemented or
otherwise modified from time to time.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect, subject to Section 1.04, from time to time.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding


14



--------------------------------------------------------------------------------





on such date of the Indebtedness or other obligation guaranteed thereby (or, in
the case of (i) any Guarantee the terms of which limit the monetary exposure of
the guarantor or (ii) any Guarantee of an obligation that does not have a
principal amount, the maximum monetary exposure as of such date of the guarantor
under such Guarantee (as determined, in the case of clause (i), pursuant to such
terms or, in the case of clause (ii), reasonably and in good faith by a
Financial Officer of the Borrower)). Notwithstanding the foregoing, the
obligations of the Borrower and its Subsidiaries under each of (x) the Amended
and Restated Chapter 537 Reserve Fund and Financial Agreement, dated June 30,
2016, between Crowley Blue Water Partners LLC and the United States of America,
Contract No. MA-14402, and (y) each Guaranty by the Borrower of the obligations
of each of Crowley Tankers II, LLC, Crowley Tanker Charters III, LLC, Crowley
Tankers IV, LLC and Crowley Tankers V, LLC, under that certain Amended and
Restated Senior Secured Term Loan Agreement, dated September 30, 2015 (in each
case, as amended, restated, supplemented or otherwise modified from time to
time, so long as the amount of the obligations of the Borrower and its
Subsidiaries is not increased compared to the amount thereof as of the Closing
Date), shall not constitute a Guarantee hereunder if and for so long as the
effectiveness of such obligations of the Borrower and its Subsidiaries is
conditioned upon or subject to the occurrence of certain events (other than the
failure of the primary obligor to pay or perform), which events have not yet
occurred.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“IBA” has the meaning assigned to such term in Section 1.05.


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) accounts
payable and accrued liabilities incurred in the ordinary course of business and
(ii) amounts which are being contested in good faith and for which reserves in
conformity with GAAP have been provided), (e) all Indebtedness of others secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person (other than Liens on Equity Interests in Joint Ventures
or Excluded Subsidiaries, in each case, which are permitted under
Section 6.02(a)(ix)), whether or not the Indebtedness secured thereby has been
assumed, but only to the extent of such property’s fair market value, (f) all
Guarantees by such Person of Indebtedness of others (other than Guarantees
solely in the form of Liens on Equity Interests in Joint Ventures or Excluded
Subsidiaries, in each case, which are permitted under Section 6.02(a)(ix)),
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is legally liable therefor as a result of such Person’s ownership interest in or
other relationship with such other Person, except to the extent the terms of
such Indebtedness provide that such Person is not liable therefor. The
Indebtedness of any Person shall not include endorsements of checks, bills of
exchange and other instruments for deposit or collection in the ordinary course
of business.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) of this definition, Other Taxes.


15



--------------------------------------------------------------------------------





“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.
“Information” has the meaning assigned to such term in Section 3.10.
“Information Memorandum” means the Confidential Information Memorandum dated
August 14, 2020, relating to the Borrower and the Facility.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05, which shall be
substantially in the form of Exhibit C.
“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day following the last day of each March, June, September and December
of each year and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending one week thereafter or on
the numerically corresponding day in the calendar month that is one, two or
three months thereafter or, with the consent of each Lender, any other period,
in each case, as the Borrower may elect; provided that (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless (other than in the case
of a one week Interest Period) such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period of one month or more
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
“Interpolated Screen Rate” means, with respect to any period, a rate per annum
that results from interpolating on a linear basis between (a) the applicable
LIBO Screen Rate for the longest maturity for which a LIBO Screen Rate is
available that is shorter than such period and (b) the applicable LIBO Screen
Rate for the shortest maturity for which a LIBO Screen Rate is available that is
longer than such period, in each case, as of the time the Interpolated Screen
Rate is required to be determined in accordance with the other provisions
hereof.
“IRS” means the United States Internal Revenue Service.
“Joint Venture” means a joint venture entity the Equity Interests of which are
owned by the Borrower or a Subsidiary with one or more third parties so long as
such joint venture entity does not constitute a subsidiary of the Borrower.
“Lender Parent” means, with respect to any Lender, each Person in respect of
which such Lender is, directly or indirectly, a subsidiary.




16



--------------------------------------------------------------------------------





“Lender-Related Person” means the Administrative Agent, each Arranger, each
Lender and each Related Party of any of the foregoing Persons.


“Lenders” means (a) the Persons listed on Schedule 2.01 and (b) any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.
“Liabilities” means any losses, claims (including intraparty claims), demands,
damages or liabilities of any kind.


“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
(a) if no LIBO Screen Rate shall be available at such time for such Interest
Period but LIBO Screen Rates shall be available for maturities both longer and
shorter than such Interest Period, then the “LIBO Rate” for such Interest Period
shall be Interpolated Screen Rate at such time and (b) if the LIBO Rate,
determined as set forth above, shall be less than zero, such rate shall be
deemed to be zero.
“LIBO Screen Rate” means, for any date and time, with respect to any Eurodollar
Borrowing for any Interest Period, or with respect to any determination of the
Alternate Base Rate pursuant to clause (c) of the definition thereof, the London
interbank offered rate as administered by the ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) for deposits
in dollars (for delivery on the first day of such Interest Period) for a period
equal in length to such Interest Period as displayed on the Reuters screen page
that displays such rate (currently page LIBOR01 or LIBOR02) or, in the event
such rate does not appear on a page of the Reuters screen, on the appropriate
page of such other information service that published such rate from time to
time as selected by the Administrative Agent from time to time in its reasonable
discretion.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset or (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Loan” has the meaning assigned to such term in Section 2.01.
“Loan Documents” means this Agreement, the Subsidiary Guarantee (if any) and,
other than for purposes of Section 9.02, each promissory note executed and
delivered by the Borrower under Section 2.07(e) (if any) and any other document
executed by a Loan Party and the Administrative Agent that contains a provision
stating that it is a Loan Document as herein defined.
“Loan Parties” means the Borrower and each Subsidiary Guarantor.
“Material Adverse Change” means any event, development or circumstance that has
had or could reasonably be expected to have a Material Adverse Effect.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or financial condition of the Borrower and the
Subsidiaries, taken as a whole, (b) the ability of the Borrower and the
Subsidiary Guarantors, taken as a whole, to perform their obligations under the
Loan Documents or (c) the rights and remedies of the Administrative Agent and
the Lenders under the Loan Documents.




17



--------------------------------------------------------------------------------





“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and the Subsidiaries in an aggregate principal amount exceeding
$100,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.
“Maturity Date” means the date that is 364 days after the Availability Date.
“Maximum Rate” has the meaning assigned to such term in Section 9.14.
“MNPI” means material information concerning the Borrower or any of its
Affiliates or any securities of any of the foregoing that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities Act and the Exchange Act. For
purposes of this definition, “material information” means information concerning
the Borrower or any of its Affiliates or any securities of any of the foregoing
that could reasonably be expected to be material for purposes of the United
States federal and state securities laws.
“Moody’s” means Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.
“MPLX” means MPLX LP, a Delaware limited partnership, and its successors.
“MPLX Credit Agreement” means the Amended and Restated Credit Agreement dated as
of July 26, 2019, among MPLX, the lenders party thereto and Wells Fargo Bank,
National Association, as administrative agent, and any syndicated revolving
credit agreement that replaces or refinances the foregoing, in each case, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Non-Guarantor Subsidiary” means a Subsidiary of the Borrower that is not a
Subsidiary Guarantor.
“Non-U.S. Lender” means a Lender that is not a U.S. Person.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or, for any day that is not a Business Day, on the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided further that if any of the aforesaid rates as
so determined shall be less than zero, such rate shall be deemed to be zero.
“NYFRB Website” means the website of the NYFRB at http://www.newyorkfed.org, or
any successor source.






18



--------------------------------------------------------------------------------





“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, or from
the registration, receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.16).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the NYFRB Website from time to time, and
published on the next succeeding Business Day by the NYFRB as an overnight bank
funding rate.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a) Liens imposed by law for Taxes that (i) are not yet due, (ii) are not more
than 60 days past due and not subject to penalties for non-payment or (iii) are
being contested in compliance with Section 5.04;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
workmen’s, landlords’ and other like Liens arising in the ordinary course of
business (or deposits to obtain the release of such Liens) and securing
obligations that are not overdue for more than 60 days or, if so overdue, that
are being contested in compliance with Section 5.04;
(c) pledges and deposits made (i) in compliance with, or deemed trusts arising
in connection with, workers’ compensation, unemployment insurance and other
social security laws or regulations (other than Liens imposed by ERISA) or (ii)
in respect of letters of credit, bank guarantees, performance bonds or similar
instruments issued for the account of the Borrower or any Subsidiary in the
ordinary course of business supporting obligations of the type set forth in
clause (i) above;
(d) Liens and deposits made (i) to secure the performance of bids, trade
contracts (other than for payment of Indebtedness), government contracts, leases
(other than Capital Lease Obligations), statutory obligations (other than Liens
imposed by ERISA), surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary


19



--------------------------------------------------------------------------------





course of business or (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Borrower or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
clause (i) above;
(e) judgment or attachment liens in respect of judgments that do not constitute
an Event of Default under clause (k) of Article VII;
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower or any Subsidiary;
(g) any Lien in favor of the United States of America, any state or any agency,
department, political subdivision or other instrumentality of either, to secure
partial, progress or advance payments to the Borrower or any Subsidiary pursuant
to the provisions of any contract or any statute;
(h) Liens created or evidenced by or resulting from precautionary financing
statements filed by lessors of property (but only relating to the leased
property), other than in connection with capital leases and sale-leasebacks;
(i) Liens imposed by ERISA which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside in accordance with GAAP, provided that the aggregate amount of the
obligations secured by such Liens shall not at any time exceed $100,000,000;
(j) Liens in favor of banks having a right of setoff, revocation, refund or
chargeback with respect to money or instruments of the Borrower or any of its
Subsidiaries on deposit with or in the possession of such bank, in each case in
the ordinary course of business;
(k) Liens that are contractual rights of set-off;
(l) Liens on cash and Cash Equivalents made to defease or to satisfy and
discharge any debt securities;
(m) contractual Liens arising under operating agreements, joint venture
agreements, partnership agreements, oil and gas leases, farmout agreements,
division orders, contracts for sale, transportation or exchange of oil, natural
gas or refined products, terminal and storage agreements and other similar
agreements entered into in the ordinary course business of the Borrower and its
Subsidiaries, in each case granted to secure compliance with the applicable
agreement and limited to the property that is the subject of the applicable
agreement, provided that any such Liens are for claims which are not delinquent
or which are being contested in good faith and, if applicable, for which
adequate reserves have been maintained to the extent required by GAAP, and
provided further that any such Lien does not materially impair the use of the
property covered by such Lien for the purposes for which such property is held
by the Borrower or the applicable Subsidiary or materially impair the value of
such property subject thereto;
(n) Liens on earnest money deposits made by the Borrower or any Subsidiary in
connection with any letter of intent or purchase agreement with respect to an
acquisition or other investment permitted hereunder;




20



--------------------------------------------------------------------------------





(o) customary Liens arising under sale agreements related to any disposition
permitted hereunder, provided that such Liens extend only to the property to be
disposed of; and
(p) pledges or deposits of cash and Cash Equivalents securing deductibles,
self-insurance, insurance premiums, co-payment, co-insurance, retentions and
similar obligations (other than Indebtedness) to providers of insurance,
provided that such Liens are granted, and such obligations are incurred, in the
ordinary course of business;
provided that the term “Permitted Encumbrances” shall not include any Lien
(other than any Lien referred to in clause (l) above) securing Indebtedness of
the type included in clause (a) of the definition of the term “Consolidated Net
Debt”.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning assigned to such term in Section 9.01(d).
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the United States or, if The Wall Street Journal ceases
to quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent in its reasonable discretion) or any similar release by the
Federal Reserve Board (as determined by the Administrative Agent in its
reasonable discretion). Each change in the Prime Rate shall be effective from
and including the date such change is publicly announced or quoted as being
effective.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


“QFC Credit Support” has the meaning assigned to such term in Section 9.18.


“Recipient” means the Administrative Agent and any Lender, or any combination
thereof (as the context requires).
“Register” has the meaning assigned to such term in Section 9.04(b)(iv).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents and advisors of such Person and such Person’s Affiliates.
“Relevant Governmental Body” means the Board and/or the NYFRB, or a committee
officially endorsed or convened by Board and/or the NYFRB or, in each case, any
successor thereto.






21



--------------------------------------------------------------------------------





“Removal Effective Date” has the meaning assigned to such term in Article VIII.
“Required Lenders” means, at any time, subject to Section 2.17, Lenders having
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the Total Revolving Credit Exposure and unused Commitments of all
Lenders at such time.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.


“Responsible Officer” means, with respect to any Person, the chief executive
officer, the president, the general counsel or any Financial Officer of such
Person or of the general partner of such Person; provided that, when such term
is used in reference to any document executed by, or a certification of, a
Responsible Officer, the secretary or assistant secretary of such Person shall,
at the request of the Administrative Agent, deliver an incumbency certificate to
the Administrative Agent as to the authority of such individual.
“Reuters” means Thomson Reuters Corporation, a corporation incorporated under
and governed by the Business Corporations Act (Ontario), Canada, Refinitiv or,
in each case, a successor thereto.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
outstanding principal amount of such Lender’s Loans at such time.
“S&P” means S&P Global Ratings, a division of S&P Global Inc., or any successor
to the rating agency business thereof.
“Sale and Leaseback Transaction” means any arrangement with any Person providing
for the leasing by the Borrower or any Subsidiary of any property (whether such
property is now owned or hereafter acquired) that has been or is to be sold or
transferred by the Borrower or any Subsidiary to such Person or any of its
Affiliates, other than (a) temporary leases for a term, including renewals at
the option of the lessee, of not more than three years and (b) leases between
the Borrower and a Subsidiary or between Subsidiaries.
“Sanctioned Country” means a country, territory or region that is itself the
subject or target of any Sanctions.
“Sanctioned Person” means (a) any Person listed in any Sanctions-related list of
designated Persons maintained by OFAC, the United States Department of State,
the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom, (b) any Person operating, organized or resident
in a Sanctioned Country or (c) any Person owned or controlled by any such Person
or Persons described in clause (a) or (b) above.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the United States government,
including those administered by the OFAC or the United States Department of
State, or (b) the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.
“SEC” means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to the functions of said Commission.
“Securities Act” means the United States Securities Act of 1933, as amended.




22



--------------------------------------------------------------------------------





“Securitization Indebtedness” means (a) any Indebtedness of a Securitization
Subsidiary issued or incurred under any Securitization Transaction and (b) in
the case of any Securitization Transaction that is a purchase and sale, or
otherwise does not involve issuance or incurrence of Indebtedness, the
uncollected amount of the Securitization Receivables sold without recourse to
one or more third party purchasers or investors pursuant to such Securitization
Transaction, net of any such Securitization Receivables that have been written
off as uncollectible.
“Securitization Receivables” has the meaning assigned to such term in the
definition of “Securitization Transaction”.
“Securitization Subsidiary” means, with respect to any Person, any special
purpose subsidiary or special purpose Affiliate to which such Person sells,
conveys or otherwise transfers, and in connection therewith grants a Lien on,
Securitization Receivables pursuant to a Securitization Transaction.
“Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements) in connection with
which the Borrower or any Affiliate of the Borrower may sell, convey or
otherwise transfer, and in connection therewith grant a Lien on, accounts,
payments, receivables, accounts receivable, rights to future lease payments or
residuals or similar rights to payment and in each case any related assets (the
“Securitization Receivables”) to a Securitization Subsidiary or directly to one
or more investors or purchasers, provided, in each case, that any obligations
arising therefrom do not permit or provide recourse to the Borrower or any
Subsidiary (other than a Securitization Subsidiary) or any property or asset of
the Borrower or any Subsidiary (other than the property or assets of a
Securitization Subsidiary or any Equity Interests in a Securitization
Subsidiary), other than with respect to any representations, warranties,
servicer obligations, covenants and indemnities entered into by the Borrower or
any Subsidiary of a type that are reasonable and customary in securitizations of
Securitization Receivables. The parties hereto acknowledge and agree that the
representations, warranties, servicer obligations, covenants and indemnities
contained in the Existing Securitization Facility, as in effect on the date
hereof, are reasonable and customary.
“Significant Subsidiary” means any Subsidiary that is a Significant Subsidiary
as such term is defined in Regulation S-X promulgated under the Exchange Act.
“SOFR” means, with respect to any day, the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the NYFRB Website.


“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentage shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.




23



--------------------------------------------------------------------------------





“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which Equity Interests representing more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, directly or indirectly, owned, controlled or
held by the parent.
“Subsidiary” means any subsidiary of the Borrower, other than any Excluded
Subsidiary; provided that solely for purposes of Sections 3.06 (as to the first
sentence thereof), 3.11, 5.07 and 5.08 (and any defined terms as such terms are
used in such Sections), (a) MPLX and its consolidated subsidiaries (other than
any consolidated subsidiary that (i) is not wholly owned by MPLX, (ii) is not
Controlled by MPLX and (iii) has been designated as an “Excluded Venture” or an
“Unrestricted Subsidiary” (or a term having a similar meaning and effect) under,
and in accordance with the terms of, the MPLX Credit Agreement) and (b) each
Excluded Subsidiary referred to in clause (b) of the definition of such term
(other than any such Excluded Subsidiary that (i) is not wholly owned by the
Borrower or MPLX and (ii) is not Controlled by the Borrower or MPLX) shall, in
each case, be deemed to be a Subsidiary.


“Subsidiary Guarantee” means a guarantee of the Borrower’s obligations hereunder
in substantially the form of Exhibit F or any other form approved by the
Administrative Agent, together with all supplements thereto.
“Subsidiary Guarantor” means, at any time, each Subsidiary of the Borrower that
is party to a Subsidiary Guarantee as a guarantor.
“Supported QFC” has the meaning assigned to such term in Section 9.18.


“Swap Agreement” means (a) any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, (b) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement and (c) any other derivative agreement or other similar agreement or
arrangement, in each case, including any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Borrower or the Subsidiaries shall be
a Swap Agreement.
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.


“Total Capitalization” means, at any date, the sum of the Consolidated Net Debt
and the Consolidated Stockholders’ Equity as of such date.




24



--------------------------------------------------------------------------------





“Total Revolving Credit Exposure” means, at any time, the aggregate outstanding
principal amount of all Loans at such time.
“Transactions” means the execution, delivery and performance by each Loan Party
of this Agreement and the other Loan Documents to which such Loan Party is
intended to be a party and the borrowing of Loans.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain Affiliates of such credit institutions or
investment firms.


“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.


“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for all purposes of this Agreement.


“USA Patriot Act” has the meaning assigned to such term in Section 9.16.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Special Resolution Regime” has the meaning assigned to such term in
Section 9.18.


“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.14(f)(ii)(D)(2).
“wholly owned” means, when used in reference to any subsidiary of any Person,
that all of the Equity Interests in such Subsidiary are directly or indirectly
(through one or more other wholly owned subsidiaries of such Person) owned by
such Person, excluding directors’ qualifying shares and other nominal amounts of
Equity Interests that are required to be held by other Persons under applicable
law.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under


25



--------------------------------------------------------------------------------





which that liability arises, to convert all or part of that liability into
shares, securities or obligations of such Person or any other Person, to provide
that any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.


SECTION 1.02.     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan” or a “Eurodollar Borrowing”).
SECTION 1.03.     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including intellectual property, cash, securities, accounts and
contract rights. Except as otherwise provided herein and unless the context
requires otherwise (a) any definition of or reference to any agreement
(including this Agreement), instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) with respect to
the determination of any period of time, the word “from” means “from and
including” and the word “to” means “to but excluding” and (f) reference to any
law, rule or regulation means such as amended, modified, codified or reenacted,
in whole or in part, and in effect from time to time.
SECTION 1.04.     Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith (it being agreed, in
the case of any such amendment that is solely in respect of an accounting change
described in Financial Accounting Standards Board Accounting Standards
Codification 842 or 606 (or any other Accounting Standards Codifications having
a similar result or effect) (and related interpretations), that no amendment
fees shall be required to be paid by the Borrower to the Lenders (but the
Borrower shall be responsible for costs and expenses relating to such amendment
in accordance with the terms of this Agreement)). Notwithstanding anything to
the contrary in this Agreement or any other Loan Document, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (a) any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Accounting Standards
Codification having a similar result or effect) (and related interpretations) to
value any Indebtedness of the Borrower or


26



--------------------------------------------------------------------------------





any Subsidiary at “fair value”, as defined therein, (b) any treatment of
Indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Board Accounting Standards Codification 470-20 (or any
other Accounting Standards Codification having a similar result or effect) (and
related interpretations) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof, (c) any valuation of
Indebtedness below its full stated principal amount as a result of application
of Financial Accounting Standards Board Accounting Standards Update No. 2015-03,
it being agreed that Indebtedness shall at all times be valued at the full
stated principal amount thereof, or (d) the Financial Accounting Standards Board
Accounting Standards Codification 842 (or any other Accounting Standards
Codification having a similar result or effect) (and related interpretations) to
the extent any lease (or similar arrangement conveying the right to use) would
be required to be treated as a capital lease thereunder where such lease (or
similar arrangement) would have been treated as an operating lease under GAAP as
in effect immediately prior to the effectiveness of the Financial Accounting
Standards Board Accounting Standards Codification 842.
SECTION 1.05.     Interest Rates; LIBOR Notification. The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administration, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. Upon
the occurrence of a Benchmark Transition Event or an Early Opt-In Election,
Section 2.11(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrower, pursuant to Section
2.11, in advance of any change to the reference rate upon which the interest
rate on Eurodollar Loans is based. Without limiting its express agreements set
forth herein, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LIBO Rate” or with respect to
any alternative or successor rate thereto, or replacement rate thereof
(including (a) any such alternative, successor or replacement rate implemented
pursuant to Section 2.11(b), whether upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, and (b) the implementation of any
Benchmark Replacement Conforming Changes pursuant to Section 2.11(b)), including
whether the composition or characteristics of any such alternative, successor or
replacement reference rate will be similar to, or produce the same value or
economic equivalence of, the LIBO Rate or have the same volume or liquidity as
did the London interbank offered rate prior to its discontinuance or
unavailability.


SECTION 1.06.     Divisions. For all purposes under this Agreement, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.


27



--------------------------------------------------------------------------------





ARTICLE II
The Credits
SECTION 2.01.     Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make loans denominated in dollars to the Borrower
(each such loan, a “Loan”) from time to time during the Availability Period in
an aggregate principal amount that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Commitment or (b) the Total
Revolving Credit Exposure exceeding the Aggregate Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Loans.
SECTION 2.02.     Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.


(b)    Subject to Section 2.11, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Commitments. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 15 Eurodollar Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert to or continue, any
Eurodollar Borrowing if the Interest Period requested with respect thereto would
end after the Maturity Date.
SECTION 2.03.     Requests for Borrowings. To request a Borrowing, the Borrower
shall submit to the Administrative Agent, by fax or electronic mail (in .pdf or
.tif format) a Borrowing Request, signed by a Responsible Officer of the
Borrower (a) in the case of a Eurodollar Borrowing, not later than 1:00 p.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 1:00 p.m., New
York City time, on the date of the proposed Borrowing. Each such Borrowing
Request shall be irrevocable and shall specify the following information in
compliance with Section 2.02:
(i)    the aggregate principal amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;




28



--------------------------------------------------------------------------------





(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.04.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04.     Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 3:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly remitting the amounts so received, in like funds, to
an account of the Borrower designated by the Borrower in the applicable
Borrowing Request.


(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of payment to be made by such Lender, the greater of the NYFRB Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of payment to be made by the
Borrower, the interest rate applicable to the Loans comprising such Borrowing.
If the Borrower and such Lender shall both pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
SECTION 2.05.     Interest Elections. (a) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request or as otherwise provided in Section 2.03. Thereafter, the
Borrower may, at any time and from time to time, elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.




29



--------------------------------------------------------------------------------





(b)    To make an election pursuant to this Section, the Borrower shall submit,
by fax or electronic mail (in .pdf or .tif format), an Interest Election
Request, signed by a Responsible Officer of the Borrower, to the Administrative
Agent by the time that a Borrowing Request would be required under Section 2.03
if the Borrower were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each Interest
Election Request shall be irrevocable and shall specify the following
information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(c)    Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.
(d)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
under clause (h) or (i) of Article VII has occurred and is continuing with
respect to the Borrower, or if any other Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
notifies the Borrower of the election to give effect to this sentence on account
of such other Event of Default, then, in each such case, so long as such Event
of Default is continuing, (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
SECTION 2.06.     Termination and Reduction of Commitments. (a) Unless
previously terminated pursuant to the terms of this Agreement (including
pursuant to the final sentence of Section 4.02), the Commitments shall terminate
on the Maturity Date.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $10,000,000 and not less than $50,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.08, the Total Revolving Credit Exposure would exceed the Aggregate
Commitments.




30



--------------------------------------------------------------------------------





(c)    The Borrower shall notify the Administrative Agent by telephone, fax or
electronic mail (and, in the case of telephonic notice, promptly confirmed by
hand delivery, fax or electronic mail) of any election to terminate or reduce
the Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that any such notice of termination or reduction of the
Commitments may state that such notice is conditioned upon the occurrence of one
or more events specified therein, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.
SECTION 2.07.     Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay, without premium or penalty (subject to
Section 2.13), to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Loan of such Lender on the Maturity Date.


(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and, in the case of
Eurodollar Loans, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender substantially in the form of
Exhibit D. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the payee
named therein.
SECTION 2.08.     Prepayment of Loans. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
without premium or penalty (subject to Section 2.13), subject to prior notice in
accordance with paragraph (b) of this Section.
(b)    The Borrower shall notify the Administrative Agent by telephone, fax or
electronic mail (and, in the case of telephonic notice, promptly confirmed by
hand delivery, fax or electronic mail) of any prepayment hereunder (i) in the
case of prepayment of a Eurodollar Borrowing, not later than 1:00 p.m., New York
City time, one Business Day before the date of prepayment or (ii) in


31



--------------------------------------------------------------------------------





the case of prepayment of an ABR Borrowing, not later than 1:00 p.m., New York
City time, on the same Business Day as the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that a
notice of prepayment of any Borrowing may state that such notice is conditioned
upon the occurrence of one or more events specified therein, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified date of prepayment) if such condition is not
satisfied. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.10.
(c)    If, on any date, the Administrative Agent notifies the Borrower that the
Total Revolving Credit Exposure exceeds the Aggregate Commitments on such date,
the Borrower shall, as soon as practicable and in any event within two Business
Days after receipt of such notice, prepay the outstanding principal amount of
any Loans in an aggregate amount sufficient to reduce the Total Revolving Credit
Exposure to an amount not exceeding the Aggregate Commitments on such date.


SECTION 2.09.     Fees. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily amount (if any) by which the Commitment of such
Lender exceeds the Revolving Credit Exposure of such Lender during the period
from and including the Availability Date to but excluding the date on which such
Commitment terminates. Commitment fees accrued through and including the last
day of March, June, September and December of each year shall be payable in
arrears on the fifteenth day after such last day (or if not a Business Day, the
next following Business Day), commencing on the first such date to occur after
the Availability Date; provided that accrued commitment fees shall be payable on
the date on which the Commitments terminate. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
(b)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent
(c)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances.
SECTION 2.10.     Interest. (a) The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.000% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
2.000% per annum plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.


32



--------------------------------------------------------------------------------





(d)    Accrued interest on each Loan shall be payable in arrears (i) (A) in the
case of any ABR Loan, through the last day of each March, June, September and
December, on each Interest Payment Date for such ABR Loan and (B) in the case of
any Eurdollar Loan, through each applicable Interest Payment Date for such
Eurdollar Loan, on each such Interest Payment Date and (ii) upon termination of
the Commitments; provided that (A) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (B) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the end
of the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (C) in
the event of any conversion of any Eurodollar Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.


(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate or Adjusted
LIBO Rate shall be determined by the Administrative Agent in accordance with the
terms hereof, and such determination shall be conclusive absent manifest error.
SECTION 2.11.     Alternate Rate of Interest.
(a)    Subject to Section 2.11(b), if prior to the commencement of any Interest
Period for a Eurodollar Borrowing:


(i)    the Administrative Agent reasonably determines (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period
(including because the LIBO Screen Rate is not available or published on a
current basis); or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give written notice thereof (which may be by
electronic mail) to the Borrower and the Lenders as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (A)
any Interest Election Request that requests the conversion of any ABR Borrowing
to, or continuation of any Eurodollar Borrowing as, a Eurodollar Borrowing shall
be ineffective and such Borrowing shall continue as an ABR Borrowing and (B) if
any Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be
made as an ABR Borrowing.


(b)    (i) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m., New York City time, on the fifth Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower, so long as the Administrative Agent has not received, by such time,
written notice of objection to such proposed amendment from Lenders comprising
the Required Lenders; provided that, with respect to any such proposed amendment
containing any SOFR-Based Rate, the Lenders shall be entitled to object only to
the


33



--------------------------------------------------------------------------------





Benchmark Replacement Adjustment contained therein. Any such amendment with
respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Lenders consent to such amendment. No replacement
of the LIBO Rate with a Benchmark Replacement will occur prior to the applicable
Benchmark Transition Start Date.


(ii)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time in consultation with the Borrower and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement. The Administrative Agent agrees to provide, promptly following
the effectiveness thereof, a copy of any such amendments to the Lenders.


(iii)    The Administrative Agent will promptly notify the Borrower and the
Lenders of (A) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (B) the implementation of any Benchmark
Replacement, (C) the effectiveness of any Benchmark Replacement Conforming
Changes and (D) the commencement or conclusion of any Benchmark Unavailability
Period.


(iv)    Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (A) any request pursuant to Section 2.05 for a conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective, and, on the last day of the then current Interest Period
applicable thereto, such Borrowing shall be continued as an ABR Borrowing and
(B) any request pursuant to Section 2.03 for a Eurodollar Borrowing shall be
deemed to be a request for an ABR Borrowing.


(v)    Any determination, decision or election that may be made by the
Administrative Agent or the Lenders pursuant to this Section 2.11, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.11.


SECTION 2.12.     Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate);
(ii)    impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Connection Income Taxes and (C) Excluded Taxes described in clauses (b)
through (d) of the definition of “Excluded Taxes”) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;




34



--------------------------------------------------------------------------------





and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any Loan) or to
reduce the amount of any sum received or receivable by such Lender or such other
Recipient hereunder (whether of principal, interest or otherwise), then, subject
to paragraphs (c) and (d) of this Section, the Borrower will pay to such
Recipient such additional amount or amounts as will compensate such Recipient
for such additional costs incurred or reduction suffered.
(b)    If any Lender determines in good faith that any Change in Law affecting
such Lender or any lending office of such Lender or such Lender’s holding
company, if any, regarding capital or liquidity requirements has had or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitment of or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time, subject to paragraphs (c) and (d) of this
Section, the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered; provided that such Lender is generally seeking, or intends
generally to seek, compensation from similarly situated borrowers under similar
credit facilities (to the extent such Lender has the right under such similar
credit facilities to do so) with respect to such Change in Law regarding capital
or liquidity requirements.
(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company as specified in paragraph (a)
or (b) of this Section, including in reasonable summary detail a description of
the basis for such claim for compensation and a calculation of such amount or
amounts, shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 30 days after receipt thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender
notifies the Borrower in writing of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
SECTION 2.13.     Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure (other than as a result of the
failure of a Lender to fund a Loan required to be funded hereunder) to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.08(b) and is revoked in accordance therewith) or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.16, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event in accordance with the
terms of this Section. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan (but not
including the Applicable


35



--------------------------------------------------------------------------------





Rate applicable thereto), for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the London
interbank market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section,
including in reasonable summary detail a description of the basis for such
compensation and a calculation of such amount or amounts, shall be delivered to
the Borrower and shall be conclusive absent manifest error. The Borrower shall
pay such Lender the amount shown as due on any such certificate within 30 days
after receipt thereof.
SECTION 2.14.     Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by or
on account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If an applicable withholding agent determines, in its sole
discretion exercised in good faith, that it is so required to deduct or withhold
Taxes, then such withholding agent may so deduct or withhold and shall timely
pay the full amount of deducted or withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Party shall be increased as
necessary so that, net of such deduction or withholding (including such
deductions or withholdings applicable to additional amounts payable under this
Section), the applicable Recipient receives the amount it would have received
had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient for the full amount of any Indemnified Taxes
that are paid or payable (without duplication) by such Recipient or required to
be withheld or deducted from a payment to such Recipient in connection with any
Loan Document (including amounts paid or payable under this paragraph), and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this paragraph shall be
paid within 20 days after the Recipient delivers to any Loan Party (with a copy
to the Administrative Agent) a certificate stating the amount of any Indemnified
Taxes so paid or payable by such Recipient and describing the basis for the
indemnification claim, which certificate shall be conclusive absent manifest
error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this paragraph shall be paid within
10 days after the Administrative Agent delivers to the applicable Lender a
certificate stating the amount of


36



--------------------------------------------------------------------------------





Taxes so paid or payable by the Administrative Agent, which certificate shall be
conclusive of the amount so paid or payable absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document from any other source against any amount then due to the Administrative
Agent under this paragraph.
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from,
or reduction of, any applicable withholding Tax with respect to any payments
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to any withholding (including backup
withholding) or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Sections 2.14(f)(ii)(A) through 2.14(f)(ii)(F) and Section 2.14(f)(iii)) shall
not be required if in the Lender’s judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. Upon the reasonable request of the Borrower or the Administrative Agent,
any Lender shall update any form or certification previously delivered pursuant
to this Section 2.14(f). If any form or certification previously delivered
pursuant to this Section 2.14(f) expires or becomes obsolete or inaccurate in
any respect with respect to a Lender, such Lender shall promptly (and in any
event within 10 days after such expiration, obsolescence or inaccuracy) notify
the Borrower and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.
(ii)    Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender shall, if it is legally eligible to do so, deliver to
the Borrower and the Administrative Agent (in such number of copies reasonably
requested by the Borrower and the Administrative Agent) on or prior to the date
on which such Lender becomes a party hereto (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent), duly
completed and executed copies of whichever of the following is applicable:
(A)    in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that such Lender is exempt from U.S. Federal backup withholding Tax;
(B)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (2)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(C)    in the case of a Non-U.S. Lender for whom payments under any Loan
Document constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States, IRS Form W-8ECI;




37



--------------------------------------------------------------------------------





(D)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN
or IRS Form W-8BEN-E, as applicable, and (2) a certificate substantially in the
form of the applicable certificate provided in Exhibits E-1 through E-4 (a “U.S.
Tax Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code or (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code;
(E)    in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under any Loan Document (1) an IRS Form W-8IMY on behalf of itself
and (2) the relevant forms and other documentation prescribed in clauses (A),
(B), (C), (D) and (F) of this paragraph (f)(ii) that would be required of each
such beneficial owner or partner of such partnership if such beneficial owner or
partner were a Lender; provided, however, that if the Lender is a partnership
and one or more of its direct or indirect partners are claiming the exemption
for portfolio interest under Section 881(c) of the Code, such Lender may provide
a U.S. Tax Certificate on behalf of such direct or indirect partners; or
(F)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction in, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.
(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this paragraph, “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.


(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including
additional amounts paid pursuant to this Section 2.14), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.14 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including any Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnifying party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph, in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this paragraph
the payment of which would place such indemnified party in a less favorable net
after-


38



--------------------------------------------------------------------------------





Tax position than such indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person.
(h)    Survival. Each party’s obligations under this Section 2.14 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments,
the repayment, satisfaction or discharge of all obligations under any Loan
Document and the termination of this Agreement or any provision hereof.
(i)    Defined Terms. For purposes of this Section 2.14, the term “applicable
law” includes FATCA.
SECTION 2.15.     Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under
Section 2.12, 2.13 or 2.14, or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without any defense,
set off, recoupment or counterclaim. Any amounts received after the time set
forth above on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent to such account in the United States as it may specify from
time to time, except that payments pursuant to Sections 2.12, 2.13, 2.14 and
9.03 shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall notify the Administrative Agent and shall purchase (for cash at
face value) participations in the Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any Person that
is an Eligible Assignee. The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements


39



--------------------------------------------------------------------------------





may exercise against the Borrower rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of the Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.04(b), 2.14(e), 2.15(d) or 9.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent to satisfy such Lender’s obligations to such Person under
such Section until all such unsatisfied obligations are fully paid, and/or (ii)
hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.


SECTION 2.16.     Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.12, or if the Borrower is required
to pay any Indemnified Taxes or additional amount to any Lender or to any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign and delegate its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
and delegation (i) would eliminate or reduce amounts payable pursuant to
Section 2.12 or 2.14, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment and delegation.
(b)    If (i) any Lender requests compensation under Section 2.12, or if the
Borrower is required to pay any Indemnified Taxes or additional amount to any
Lender or to any Governmental Authority for the account of any Lender pursuant
to Section 2.14 and, in each case, such Lender has declined or is unable to
designate a different lending office, or to assign and delegate its rights and
obligations, in accordance with Section 2.16(a), (ii) any Lender becomes a
Defaulting Lender or (iii) any Lender refuses to consent to any proposed
amendment, modification, waiver or consent with respect to any provision hereof
that requires the unanimous approval of all Lenders, or the approval of each of
the Lenders affected thereby (in each case in accordance with Section 9.02), and
the consent of the Required Lenders shall have been obtained with respect to
such amendment, modification, waiver or consent, then, in each case, the
Borrower may, at its sole expense and effort (including payment of any
applicable processing and recordation fees), upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payment pursuant to Sections 2.12 and 2.14) and obligations under this Agreement
to an Eligible Assignee that shall assume such obligations (which may be another
Lender, if a Lender accepts such assignment); provided that (A) the Borrower
shall have received the prior written consent of the Administrative Agent (with
respect to


40



--------------------------------------------------------------------------------





any assignee that is not already a Lender hereunder or an Affiliate of a
Lender), which consent shall not unreasonably be withheld, conditioned or
delayed, (B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (C) in the case of any such assignment and
delegation resulting from a claim for compensation under Section 2.12 or
payments required to be made pursuant to Section 2.14, such assignment and
delegation will result in a reduction in such compensation or payments, (D) in
the case of any such assignment and delegation resulting from the failure to
provide a consent as contemplated by clause (iii) above, the assignee shall have
given such consent and, as a result of such assignment and delegation and any
contemporaneous assignments and delegations and consents, the applicable
amendment, modification, waiver or consent can be effected and (E) such
assignment and delegation does not conflict with applicable law. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment and delegation cease to apply. Each
party hereto agrees that an assignment and delegation required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Borrower, the Administrative Agent and the assignee and that the Lender
required to make such assignment and delegation need not be a party thereto (it
being understood and agreed that such Lender shall not be deemed to make the
representations and warranties in such Assignment and Assumption if such Lender
has not executed such Assignment and Assumption).
SECTION 2.17.     Defaulting Lenders. Notwithstanding any provision of any Loan
Document to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    commitment fees shall cease to accrue on the unused portion of the
Commitment of such Defaulting Lender pursuant to Section 2.09(a); and
(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof.
In the event that the Administrative Agent and the Borrower agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall purchase at par such
of the Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold Loans in accordance with its
Applicable Percentage, and such Lender shall thereupon cease to be a Defaulting
Lender (but shall not be entitled to receive any commitment fees accrued during
the period when it was a Defaulting Lender, and all amendments, waivers or
modifications effected without its consent in accordance with the provisions of
Section 9.02 and this Section during such period shall be binding on it).
The rights and remedies against, and with respect to, a Defaulting Lender under
this Section 2.17 are in addition to, and cumulative and not in limitation of,
all other rights and remedies that the Administrative Agent and each Lender, the
Borrower or any other Loan Party may at any time have against, or with respect
to, such Defaulting Lender.


41



--------------------------------------------------------------------------------





ARTICLE III
Representations and Warranties
The Borrower represents and warrants to the Lenders, as of the Closing Date, the
Availability Date and thereafter as of each date required by Section 4.03, that:
SECTION 3.01.     Organization; Powers. Each of the Borrower, the Guarantors and
the Significant Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to carry on its business as now conducted and (c)
except where the failure to be so qualified or in good standing, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.
SECTION 3.02.     Authorization; Enforceability. The Transactions to be entered
into by each Loan Party are within such Loan Party’s limited liability company,
partnership or corporate powers, as applicable, and have been duly authorized by
all necessary limited liability company, partnership or corporate action, as
applicable. This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party that is
a party thereto. This Agreement constitutes, and each other Loan Document when
so executed and delivered will constitute, a legal, valid and binding obligation
of each Loan Party that is a party thereto, enforceable against such Loan Party
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
SECTION 3.03.     Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for any reports required to
be filed by the Borrower with the SEC pursuant to the Exchange Act, (b) will not
violate or result in any breach or contravention of any law, rule or regulation
or any order, injunction, writ or decree of any Governmental Authority, in each
case, applicable to or binding upon the Borrower or any of its Subsidiaries or
any of its property, except, in any such case, to the extent that a Material
Adverse Effect would not reasonably be expected to result therefrom, (c) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon the Borrower or any of its Subsidiaries or by which any
property or asset of the Borrower or any of its Subsidiaries is bound, except,
in each case, to the extent that a Material Adverse Effect would not reasonably
be expected to result therefrom, (d) will not result in the creation or
imposition of any Lien prohibited hereunder on any asset of the Borrower or any
of its Subsidiaries and (e) will not violate the charter, by-laws or other
organizational documents of the Borrower or any Subsidiary Guarantor.
SECTION 3.04.     Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and consolidated statements of income, comprehensive income, stockholders equity
and cash flows (i) as of and for the fiscal year ended December 31, 2019,
reported on by PricewaterhouseCoopers LLP, independent registered public
accounting firm, and (ii) as of and for the fiscal quarter and the portion of
the fiscal year ended March 31, 2020 and June 30, 2020. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
subsidiaries as of such dates and for such periods on a consolidated basis in
accordance with GAAP, subject to year end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.




42



--------------------------------------------------------------------------------





(b)    As of each of the Closing Date and the Availability Date, there has been
no Material Adverse Change since December 31, 2019.
SECTION 3.05.     Litigation and Environmental Matters. (a) As of each of the
Closing Date and the Availability Date, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement.
(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law or (ii) has become subject to any Environmental Liability.
SECTION 3.06.     Compliance with Laws; No Default. Each of the Borrower and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing or will result from the execution and delivery of this Agreement or
any of the other Loan Documents, or the making of the Loans hereunder.
SECTION 3.07.     Margin Regulations; Investment Company Status. Neither the
Borrower nor any of the other Loan Parties is engaged in the business of
extending credit for the purpose of “purchasing” or “carrying” “margin stock”
within the respective meanings of each of the quoted terms under Regulation U of
the Board. No proceeds of any Loan will be used by the Borrower or its
Subsidiaries for “purchasing” or “carrying” “margin stock” as so defined in
contravention of the provisions of Regulations T, U, or X of the Board. Neither
the Borrower nor any of the other Loan Parties is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended.
SECTION 3.08.     Taxes. Each of the Borrower and the Subsidiaries has filed or
caused to be filed all Tax returns and reports required to have been filed by it
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes or the filing of Tax returns or reports that are being
contested in good faith by appropriate proceedings and for which the Borrower or
such Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
SECTION 3.09.     ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.10.     Disclosure. Neither the Information Memorandum nor any of the
other written reports, financial statements, certificates or other written
information (collectively, the “Information”) furnished by or on behalf of the
Borrower or any other Loan Party to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other Information theretofore furnished and taken as
a whole and in conjunction with all other information that has theretofore been
made publicly available by the Borrower in its filings with the SEC or in
investor-related materials publicly available on the Borrower’s website


43



--------------------------------------------------------------------------------





(other than, in each case, any such information set forth under the caption
“risk factors” or “forward-looking statements” and any other similarly
cautionary, predictive or forward-looking information set forth in such filings
or materials)) contained, as of the date such Information was furnished (or, if
such Information expressly related to a specific date, as of such specific date)
any material misstatement of fact or omitted to state, as of the date such
Information was furnished (or, if such Information expressly related to a
specific date, as of such specific date), any material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided that with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by it to be reasonable at the time.
SECTION 3.11.     Anti-Corruption Laws and Sanctions. The Borrower has policies
and procedures designed and implemented to promote, in its reasonable business
judgment, compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents (acting in their capacity as agents
for the Borrower or its Subsidiaries, as applicable) with Anti-Corruption Laws
and applicable Sanctions. The Borrower and its Subsidiaries and, to the
knowledge of the Borrower, their respective directors, officers, employees and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) the Borrower, any Subsidiary or, to the
knowledge of the Borrower, any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing,
use of proceeds thereof or the other transaction contemplated by this Agreement
will, to the knowledge of the Borrower, violate Anti-Corruption Laws or
applicable Sanctions.
ARTICLE IV
Conditions
SECTION 4.01.     Closing Date. This Agreement shall become effective on the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02); provided that the obligations of the Lenders to
make Loans are subject to the satisfaction (or waiver in accordance with Section
9.02) of the conditions precedent set forth in Sections 4.02 and 4.03:
(a)    The Administrative Agent shall have received from each party hereto a
counterpart of this Agreement signed on behalf of such party (which, subject to
Section 9.06(b), may include Electronic Signatures transmitted by fax, emailed
pdf. or any other electronic means that reproduces an image of an actual
executed signature page of this Agreement).


(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date) of Jones Day, counsel for the Borrower, reasonably satisfactory to the
Administrative Agent, and covering such matters relating to the Borrower or this
Agreement as the Administrative Agent shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinion.
(c)    The Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary of the Borrower, dated as of the Closing
Date, certifying (i) the resolutions of the board of directors of the Borrower
authorizing the execution, delivery and performance of each Loan Document to
which the Borrower is a party, (ii) the charter, bylaws or other applicable
organizational documents of the Borrower and (iii) the names and true signatures
of the officers executing any Loan Document on behalf of the Borrower on the
Closing Date.




44



--------------------------------------------------------------------------------





(d)    The Administrative Agent shall have received a certificate of good
standing with respect to the Borrower from appropriate public officials in the
jurisdiction of organization of the Borrower.
(e)    The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of the Borrower, confirming the
satisfaction of the conditions set forth in paragraphs (a) and (b) of
Section 4.03, in form and substance reasonably satisfactory to the
Administrative Agent.
(f)    On or before the Closing Date, the Lenders, the Administrative Agent and
the Arrangers shall have received (i) all fees required to be paid by the
Borrower on the date hereof pursuant to the fee letters executed on or before
the date hereof by the Borrower, the Administrative Agent and the Arrangers, and
(ii) reimbursement of all reasonable out-of-pocket expenses required to be
reimbursed by the Borrower pursuant to Section 9.03, in the case of clause (ii),
solely to the extent reasonably detailed invoices have been presented to the
Borrower on or before the date that is two Business Days prior to the Closing
Date.


(g)    The Lenders shall have received all documentation and other information
that may be required by such Lenders in order to enable compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including information required by the USA Patriot Act and, to the extent the
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification, in each case, to the extent
requested by the Lenders in writing to the Borrower at least 10 Business Days
prior to the Closing Date.


The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.
SECTION 4.02.     Availability Date. The obligations of the Lenders to make
Loans hereunder is subject to the occurrence of the Closing Date and the
satisfaction (or waiver in accordance with Section 9.02) of the following
conditions precedent:
(a)    All principal, interest, fees and other amounts due or outstanding under
the Existing July 2019 364-Day Credit Agreement shall have been (or
substantially concurrently shall be) paid in full, all commitments thereunder
shall have been (or substantially concurrently shall be) terminated and all
guarantees thereunder, if any, shall have been (or substantially concurrently
shall be) discharged and released, and, in each case, the Administrative Agent
shall have received reasonable evidence of the foregoing.
(b)    The Administrative Agent shall have received a certificate, dated as of
the Availability Date and signed by a Financial Officer of the Borrower,
confirming that the conditions set forth in paragraphs (a) and (b) of
Section 4.03 have been satisfied, in form and substance reasonably satisfactory
to the Administrative Agent (it being agreed that the form delivered pursuant to
Section 4.01(e) is satisfactory for purposes of this paragraph (b)).
(c)    On or before the Availability Date, the Lenders, the Administrative Agent
and the Arrangers shall have received (i) all fees required to be paid by the
Borrower on the Availability Date pursuant to the fee letters executed on or
before the date hereof by the Borrower, the Administrative Agent and the
Arrangers, and (ii) reimbursement of all reasonable out-of-pocket expenses
required to be reimbursed by the Borrower pursuant to Section 9.03, in the case
of clause (ii), solely to the extent reasonably detailed invoices have been
presented to the Borrower on or before the date that is two Business Days prior
to the Availability Date.






45



--------------------------------------------------------------------------------





The Administrative Agent shall notify the Borrower and the Lenders of the
Availability Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02) on or prior to October 31, 2020
(and, in the event such conditions are not so satisfied or waived on or prior to
such date, the Commitments shall terminate on October 31, 2020).
SECTION 4.03.     Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing (other than any conversion or continuation
of any Loan) is subject to the receipt of the request therefor in accordance
herewith and to the satisfaction (or waiver in accordance with Section 9.02) of
the following conditions:


(a)    The representations and warranties of the Loan Parties set forth in this
Agreement (other than, after the Availability Date, in Sections 3.04(b) and
3.05(a)) and the other Loan Documents shall be true and correct in all material
respects on and as of the date of such Borrowing, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of such Borrowing, such representations and
warranties shall continue to be true and correct in all material respects as of
such specified earlier date; provided that, in each case, such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof.
(b)    At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.
Each Borrowing (other than any conversion or continuation of any Loan) shall be
deemed to constitute a representation and warranty by the Borrower on the date
thereof that the conditions specified in paragraphs (a) and (b) of this Section
have been satisfied.
ARTICLE V
Affirmative Covenants
From and after the Availability Date (except in the case of Section 5.03(a),
which, solely with respect to the Borrower, shall be applicable from and after
the Closing Date) and until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees and other amounts payable
hereunder have been paid in full (other than indemnities and other contingent
obligations not then due and payable and as to which no claim has been made),
the Borrower covenants and agrees with the Lenders that:
SECTION 5.01.     Financial Statements; Ratings Change and Other Information.
The Borrower will furnish to the Administrative Agent for distribution to each
Lender:
(a)    within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of income,
comprehensive income, stockholders’ equity and cash flows as of the end of and
for such year, setting forth in each case in comparative form the figures for
the previous fiscal year, all reported on by PricewaterhouseCoopers LLP or other
independent registered public accounting firm of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Borrower
and its consolidated subsidiaries on a consolidated basis in accordance with
GAAP consistently applied;




46



--------------------------------------------------------------------------------





(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, its consolidated balance sheet and related
statements of income, comprehensive income, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly, in all material respects, the financial position
and results of operations and cash flows of the Borrower and its consolidated
subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Borrower (i)
certifying as to whether a Default has occurred and is continuing as of the date
of such certificate and, if such a Default has occurred and is continuing as of
the date of such certificate, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.05,
(iii) setting forth a reasonably detailed reconciliation of each of the
components reflected in the calculation referred to in clause (ii) above to the
corresponding consolidated amounts set forth in the financial statements
accompanying such certificate and (iv) stating whether any change in GAAP or in
the application thereof has occurred since the date of the most recent audited
financial statements provided under this Agreement that has had a significant
effect on the calculation of the Consolidated Net Tangible Assets or the ratio
referred to in Section 6.05 and, if any such change has occurred, specifying the
nature of such change and the effect of such change on such calculation;
(d)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;
(e)    promptly after Moody’s, Fitch or S&P shall have announced a change in the
rating established or deemed to have been established for the Index Debt,
written notice of such rating change;
(f)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request; and
(g)    promptly following the Administrative Agent’s request therefor, all
documentation and other information that the Administrative Agent reasonably
requests on its behalf or on behalf of any Lender in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including information required by the USA
Patriot Act and the Beneficial Ownership Regulation.


Information required to be delivered pursuant to clause (a), (b) or (d) of this
Section shall be deemed to have been delivered if such information, or one or
more reports containing such information, shall be publicly available on the
website of the SEC at http://www.sec.gov. Information required to be delivered
pursuant to this Section may also be delivered by electronic communications
pursuant to procedures approved by the Administrative Agent.
SECTION 5.02.     Notices of Default. The Borrower will furnish, or cause to be
furnished, to the Administrative Agent for distribution to each Lender prompt
written notice of the occurrence of any Default of which any Responsible Officer
of the Borrower obtains knowledge. Each notice delivered


47



--------------------------------------------------------------------------------





under this Section shall be accompanied by a statement of a Responsible Officer
or other executive officer of the Borrower setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.
SECTION 5.03.     Existence; Conduct of Business. The Borrower will, and will
cause each Significant Subsidiary to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect (a) its legal
existence (in the case of the Borrower, in its State of organization) and (b)
the rights, licenses, permits, privileges and franchises material to the conduct
of its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03; and
provided further that this Section 5.03 shall not require the Borrower or any
Significant Subsidiary to preserve or maintain any rights, licenses, permits,
privileges or franchises or require any Significant Subsidiary to maintain its
legal existence, in each case, if the Borrower shall reasonably determine that
the failure to maintain and preserve the same would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
SECTION 5.04.     Payment of Taxes and other Obligations. The Borrower will, and
will cause each of its Subsidiaries to, pay its Tax liabilities and other
governmental obligations which, if unpaid, would reasonably be expected to
result in a Lien upon any property of the Borrower or such Subsidiary before the
same shall become delinquent or in default, except, in each case, to the extent
that (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings and the Borrower or such Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP or (b) the
failure to make such payment would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
SECTION 5.05.     Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) maintain all property material to
the conduct of the business of the Borrower and the Subsidiaries, taken as a
whole, in good working order and condition, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations (including by the maintenance of adequate self-insurance
reserves to the extent customary among such companies).
SECTION 5.06.     Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which complete and accurate entries, in all material respects, are made of
its financial and business transactions in conformity with GAAP and applicable
law. The Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, at the
Administrative Agent’s or such Lender’s expense (unless an Event of Default has
occurred and is continuing, in which case it shall be at the Borrower’s sole
expense) upon reasonable prior notice and subject to any applicable restrictions
or limitations on access to any facility or information that is classified or
restricted by contract or by law, regulation or governmental guidelines, to
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested; provided that advance notice of any discussion with
such independent accountants shall be given to the Borrower and, so long as no
Event of Default shall have occurred and be continuing, the Borrower shall have
the opportunity to be present at any such discussion. The Administrative Agent
and each Lender agree to keep all information obtained by them pursuant to this
Section confidential in accordance with Section 9.13.
SECTION 5.07.     Compliance with Laws. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority


48



--------------------------------------------------------------------------------





applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. The Borrower will maintain in effect and enforce
policies and procedures designed, in its reasonable business judgment, to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents (acting in their capacity as agents for the
Borrower and its Subsidiaries, as applicable) with Anti-Corruption Laws and
applicable Sanctions.
SECTION 5.08.     Use of Proceeds. The proceeds of the Loans will be used only
for working capital and general corporate purposes of the Borrower and the
Subsidiaries. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X. The Borrower will
not request any Borrowing, and the Borrower shall not use, or permit its
Subsidiaries and its or their respective directors, officers, employees and
agents to use, the proceeds of any Borrowing (a) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
in any material respect, (b) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, in each case, to the extent that would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States or (c) in any other manner that would result in the material violation of
any Sanctions applicable to any party to this Agreement.
ARTICLE VI
Negative Covenants
From and after the Availability Date (except in the case of Section 6.03, which
shall be applicable from and after the Closing Date) and until the Commitments
have expired or terminated and the principal of and interest on each Loan and
all fees and other amounts payable hereunder have been paid in full (other than
indemnities and other contingent obligations not then due and payable and as to
which no claim has been made), the Borrower covenants and agrees with the
Lenders that:
SECTION 6.01.     Indebtedness. The Borrower will not permit any Non-Guarantor
Subsidiary to create, incur, assume or permit to exist any Indebtedness, except:
(a)    Securitization Indebtedness; provided that the aggregate principal amount
thereof owing to a Person that is not the Borrower or a Subsidiary shall not
exceed $1,500,000,000 at any one time outstanding;
(b)    Indebtedness existing on the Availability Date which is either (i) set
forth on Schedule 6.01 or (ii) in a principal amount which is less than (x)
$50,000,000 individually and (y) $100,000,000 in the aggregate;
(c)    Indebtedness of any Non-Guarantor Subsidiary owing to the Borrower or any
Subsidiary;
(d)    Indebtedness of any Non-Guarantor Subsidiary incurred to finance the
acquisition, construction, repair, development or improvement of any fixed or
capital assets, including Capital Lease Obligations, and any Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof; provided that such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction, repair, development or improvement;




49



--------------------------------------------------------------------------------





(e)    Indebtedness of any Non-Guarantor Subsidiary as an account party in
respect of trade letters of credit;
(f)    Indebtedness of a Person that is not a subsidiary of the Borrower and
that becomes a Subsidiary after the Closing Date or is merged or consolidated
with or into the Borrower or any Subsidiary after the Closing Date, in each
case, if such Indebtedness is existing at the time such Person becomes a
Subsidiary or is so merged or consolidated and is not incurred in contemplation
of such transaction;
(g)    other Indebtedness of any Non-Guarantor Subsidiary; provided that the
sum, without duplication, of (A) the outstanding aggregate principal amount of
all such Indebtedness of any Non-Guarantor Subsidiary, plus (B) the Attributable
Debt under all Sale and Leaseback Transactions of the Borrower and the
Subsidiaries permitted under Section 6.02(b) (other than Sale and Leaseback
Transactions permitted by the proviso set forth therein), plus (C) the
outstanding aggregate principal amount of all Indebtedness or other obligations
secured by Liens permitted under Section 6.02(a)(vi), shall not exceed 15% of
Consolidated Net Tangible Assets at the time of creation, incurrence or
assumption thereof;
(h)    Indebtedness of any Non-Guarantor Subsidiary in respect of bid,
performance or surety bonds, workers’ compensation claims or self-insurance
obligations, in each case incurred in the ordinary course of business, including
reimbursement obligations of any Non-Guarantor Subsidiary incurred in the
ordinary course of business with respect to letters of credit supporting such
bid, performance or surety bonds, workers’ compensation claims and
self-insurance obligations (in each case, other than Guarantees of and
obligations for money borrowed); and
(i)    extensions, refinancings, renewals or replacements of the Indebtedness
permitted by clause (b), (d) or (f) above which, in the case of any such
extension, refinancing, renewal or replacement, does not increase the amount of
the Indebtedness being extended, refinanced, renewed or replaced, other than
amounts incurred to pay the costs of such extension, refinancing, renewal or
replacement.
SECTION 6.02.     Liens and Sale and Leaseback Transactions. (a) The Borrower
will not, and will not permit any Subsidiary to, create, incur, assume or permit
to exist any Lien on any property or asset now owned or hereafter acquired by
it, or assign or sell any Securitization Receivables in connection with any
financing transaction or series of financing transactions (including factoring
arrangements), except:
(i)    Permitted Encumbrances;
(ii)    any Lien on any property or asset of the Borrower or any Subsidiary
existing on the Availability Date which is either (A) set forth on Schedule 6.02
or (B) securing Indebtedness or other obligations in a principal amount which is
less than (x) $50,000,000 individually and (y) $100,000,000 in the aggregate;
(iii)    Liens on fixed or capital assets acquired, constructed, repaired,
developed or improved by the Borrower or any Subsidiary; provided that (A) any
Indebtedness secured by such Liens, including any Capital Lease Obligations,
(x) is incurred to finance the acquisition, construction, repair, development or
improvement of such fixed or capital asset or (y) is an extension, refinancing,
renewal or replacement thereof that does not increase the amount of the
Indebtedness being extended, refinanced, renewed or replaced, other than amounts
incurred to pay the costs of such extension, refinancing, renewal or
replacement, (B) such Liens and the


50



--------------------------------------------------------------------------------





Indebtedness secured thereby (other than any such Indebtedness referred to in
clause (y) above) are incurred prior to or within 180 days after such
acquisition or the completion of such construction, repair, development or
improvement and (C) such Liens shall not apply to any other property or assets
of the Borrower or any Subsidiary (other than accessions and improvements
thereto);
(iv)    Securitization Transactions and Liens on the Equity Interests or assets
of any Securitization Subsidiary, or Liens on Securitization Receivables sold,
contributed, financed or otherwise conveyed or pledged in connection with a
Securitization Transaction, in each case, so long as the aggregate outstanding
principal amount of the Securitization Indebtedness arising therefrom or secured
thereby does not exceed $1,500,000,000 at any one time;
(v)    Liens under any Sale and Leaseback Transaction permitted under
Section 6.02(b);
(vi)    Liens not otherwise permitted by the other clauses of this Section
securing Indebtedness or other obligations of the Borrower or any of its
Subsidiaries; provided that the sum, without duplication, of (A) the aggregate
principal amount of all such Indebtedness and obligations, plus (B) the
outstanding aggregate principal amount of all Indebtedness of any Non-Guarantor
Subsidiary permitted under Section 6.01(g), plus (C) the Attributable Debt under
all Sale and Leaseback Transactions of the Borrower and the Subsidiaries
permitted under Section 6.02(b) (other than Sale and Leaseback Transactions
permitted by the proviso set forth therein), shall not exceed 15% of
Consolidated Net Tangible Assets at the time of creation, incurrence or
assumption of such Lien;
(vii)    Liens securing Indebtedness or other obligations of the Borrower or any
Subsidiary in favor of the Borrower or any Subsidiary;
(viii)    Liens on property existing at the time such property is acquired by
the Borrower or any of its Subsidiaries after the Closing Date and not created
in contemplation of such acquisition (or on repairs, improvements, additions or
accessions thereto), and Liens on the assets of any Person that is not a
subsidiary of the Borrower and that becomes a Subsidiary after the Closing Date
or is merged or consolidated with or into the Borrower or any Subsidiary after
the Closing Date, in each case, if such Liens exist at the time such Person
becomes a Subsidiary or is so merged or consolidated and not created in
contemplation of such transaction (or on repairs, improvements, additions or
accessions thereto), provided that such Liens do not extend to any other assets;
(ix)    Liens on (A) Equity Interests in a Joint Venture securing obligations of
such Joint Venture and (B) Equity Interests in an Excluded Subsidiary securing
obligations of such Excluded Subsidiary;
(x)    Liens securing obligations under any Swap Agreement, provided that the
aggregate amount of all such obligations secured by such Liens shall not at any
time exceed $400,000,000;
(xi)    extensions, renewals and replacements of the Liens described in clause
(ii), (iii) or (viii) above, so long as there is no increase in the Indebtedness
or other obligations secured thereby (other than amounts incurred to pay costs
of renewal and replacement) and no additional property (other than accessions,
improvements and replacements in respect of such property) is subject to such
Lien;




51



--------------------------------------------------------------------------------





(xii)    Liens in favor of the Administrative Agent securing Indebtedness or
other obligations created under this Agreement and the other Loan Documents, if
any; and
(xiii)    other Liens on the assets of the Borrower or any Subsidiary securing
any Indebtedness or other obligations of the Borrower or any Subsidiary,
provided that (x) in the case of any such Liens on any assets of such
Subsidiary, such Subsidiary, if not already a Subsidiary Guarantor, shall become
a Subsidiary Guarantor in accordance with Section 9.09 for so long as such other
Indebtedness or other obligations are secured by such Liens and (y) the Borrower
or such Subsidiary, as the case may be, shall secure all the Indebtedness and
other obligations under the Loan Documents equally and ratably with such other
Indebtedness or other obligations for so long as such other Indebtedness or
other obligations are secured by such Liens (it being understood and agreed
that, with respect to any Guarantee by any Subsidiary Guarantor created as
contemplated by clause (x) above or any Lien securing any Indebtedness or other
obligations under the Loan Documents created as contemplated by clause (y)
above, no release thereof shall occur if such other Indebtedness or other
obligations ceases to be secured by such Liens as a result of the enforcement of
such Liens).
(b)    The Borrower will not, and will not permit any Subsidiary to, enter into
any Sale and Leaseback Transaction if, after giving effect to such Sale and
Leaseback Transaction, the sum, without duplication, of (i) the aggregate amount
of the Attributable Debt under all Sale and Leaseback Transactions of the
Borrower and the Subsidiaries (other than Sale and Leaseback Transactions
permitted by the proviso set forth below), plus (ii) the outstanding aggregate
principal amount of all Indebtedness of any Non-Guarantor Subsidiary permitted
under Section 6.01(g), plus (iii) the outstanding aggregate principal amount of
all Indebtedness or other obligations secured by Liens permitted under
Section 6.02(a)(vi), shall exceed 15% of Consolidated Net Tangible Assets at the
time of consummation of such Sale and Leaseback Transaction; provided that the
Borrower or any Subsidiary may enter into any Sale and Leaseback Transaction of
any fixed or capital assets acquired or constructed by the Borrower and the
Subsidiaries after the Closing Date so long as such Sale and Leaseback
Transaction is consummated within 180 days after such acquisition or the
completion of construction, as the case may be.
SECTION 6.03.     Fundamental Changes. The Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
consolidated assets (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto, no Event of Default shall have occurred and be
continuing, (a) any Person may merge with or into the Borrower in a transaction
in which the Borrower is the surviving entity; and (b) the Borrower may merge
with or into any other Person in a transaction in which such other Person is the
surviving entity (the “Surviving Person”) so long as (i) such Surviving Person
is a corporation or other entity organized or existing under the laws of the
state of Ohio or Delaware, (ii) prior to such merger, such Person is a shell
company with no liabilities, (iii) such Surviving Person assumes the obligations
of the Borrower under this Agreement and the other Loan Documents pursuant to an
assumption agreement in form and substance reasonably satisfactory to the
Administrative Agent, (iv) to the extent reasonably requested by any Lender at
least three Business Days prior to the date of such transaction, such Surviving
Person shall have provided to such Lender all documentation and other
information that may be required by such Lender in order to enable compliance
with applicable “know your customer” and anti-money laundering rules and
regulations, including information required by the USA Patriot Act and, to the
extent such Surviving Person qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, a Beneficial Ownership Certification and (v) on
the date of such transaction, the Borrower delivers to the Administrative Agent
customary evidence of authority, customary secretary’s certificates, a customary


52



--------------------------------------------------------------------------------





reaffirmation agreement (if any Subsidiary shall then be a Subsidiary
Guarantor), and a favorable written opinion of counsel for the Borrower covering
such matters relating to such Surviving Person, the Loan Documents or such
merger as the Administrative Agent may reasonably request, which opinion and
counsel shall be reasonably satisfactory to the Administrative Agent.


SECTION 6.04.     Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, enter into or engage in any material
transaction (including any sale, lease, transfer, purchase or acquisition of
property or assets) with any of its Affiliates (including MPLX and its
subsidiaries), except on terms and conditions, taken as a whole, that are
substantially no less favorable to the Borrower or such Subsidiary as could be
obtained on an arm’s-length basis from unrelated third parties (or, if in the
good faith judgment of the Borrower’s board of directors, no comparable
transaction is available with which to compare any such transaction, such
transaction, taken as a whole, is otherwise fair to the Borrower or such
Subsidiary); provided that the foregoing restriction shall not apply to (a)
transactions between or among the Borrower and the Subsidiaries or between or
among Subsidiaries, (b) transactions involving any employee benefit plans or
related trusts of the Borrower or any of the Subsidiaries, (c) the payment of
reasonable compensation, fees and expenses to, and indemnity provided on behalf
of, directors and officers of the Borrower or any Subsidiary, (d) contracts,
agreements, transactions or arrangements (including the acquisition or sale of
assets or businesses or any interest therein, investments, contributions,
distribution waivers and restructuring transactions) entered into (i) with MPLX
and its subsidiaries or (ii) any other Excluded Subsidiary (to the extent an
Affiliate), in each case, on terms and conditions that are fair and reasonable
to the Borrower and the Subsidiaries, taking into account the totality of the
relationship between the Borrower and the Subsidiaries, on the one hand, and
MPLX and its subsidiaries or such Excluded Subsidiary and its subsidiaries, as
the case may be, on the other, including the contemplated transactions set forth
on Schedule 6.04, (e) transactions pursuant to any contract or agreement,
between the Borrower or any of its Subsidiaries, on one hand, and MPLX and its
subsidiaries, on the other, that as of the Closing Date has been filed as an
exhibit to any report or statement filed by the Borrower or MPLX with the SEC,
in each case as such contract or agreement is in effect on the Closing Date or
as amended, supplemented or otherwise modified, or as replaced, thereafter, so
long as such amendments, supplements or other modifications, or such replacement
contract or agreement, individually or in the aggregate, are not materially
adverse to the interests of the Lenders, (f) transactions between or among MPLX
and its subsidiaries (and, to the extent it is a party to such transactions
solely in its capacity as the general or limited partner of MPLX, the Borrower
or any Subsidiary that is the general or limited partner of MPLX) and (g)
investments in or capital contributions to Joint Ventures (to the extent an
Affiliate).


SECTION 6.05.     Maximum Consolidated Net Debt to Total Capitalization Ratio.
The Borrower shall maintain, as of the last day of each fiscal quarter,
commencing with the first fiscal quarter ending after the Availability Date, a
ratio of Consolidated Net Debt as of such date to Total Capitalization as of
such date of no greater than 0.65 to 1.00.
ARTICLE VII
Events of Default
If any of the following events (“Events of Default”) shall occur (provided that,
prior to the Availability Date, only the events described in clause (b), (d) (to
the extent relating to Section 5.03 or 6.03), (h) or (i) of this Article shall
constitute “Events of Default” for the purposes of this Agreement):
(a)    the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;




53



--------------------------------------------------------------------------------





(b)    any Loan Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five Business Days;
(c)    any representation, warranty or certification made or deemed made by or
on behalf of the Borrower or any Subsidiary in any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;
(e)    the Borrower or any Subsidiary Guarantor shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement or any other
Loan Document (other than those specified in clause (a), (b) or (d) of this
Article), and such failure shall continue unremedied for a period of 30 days
after notice thereof from the Administrative Agent to the Borrower (which notice
will be given at the request of any Lender);
(f)    the Borrower or any Subsidiary shall fail to make any payment in excess
of $1,000,000 in the aggregate (whether of principal, interest, fees or other
amounts) in respect of any Material Indebtedness, when and as the same shall
become due and payable, and such failure shall continue after the applicable
grace period, if any, specified in the agreement or instrument relating to such
Material Indebtedness;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity; provided that this clause (g)
shall not apply to (i) secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
or (ii) any Indebtedness that becomes due as a result of a voluntary prepayment,
purchase or redemption thereof;
(h)    an involuntary proceeding shall be commenced, or an involuntary petition
shall be filed, in any court of competent jurisdiction seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Significant
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Significant Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered by
such court;
(i)    the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed


54



--------------------------------------------------------------------------------





against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any corporate action for the purpose of effecting any
of the foregoing;
(j)    the Borrower or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(k)    one or more final judgments (whether or not appealable) for the payment
of money in an aggregate amount in excess of $100,000,000 (to the extent not
covered by independent third-party insurance (other than normal deductibles) as
to which the insurer has been notified of such judgment and has not issued a
notice denying coverage thereof) shall be rendered by a court of competent
jurisdiction against the Borrower, any Subsidiary or any combination thereof,
and either (i) the same shall remain undischarged or unsatisfied for a period of
45 consecutive days (or 60 consecutive days in the case of judgments rendered in
jurisdictions outside of the United States of America, any State thereof and the
District of Columbia) during which execution shall not be effectively stayed (it
being understood that, for the purposes of this clause (k), “independent
third-party insurance” shall include industry mutual insurance companies in
which the Borrower or any Subsidiary has an ownership interest) or (ii) any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Borrower or any Subsidiary to enforce any such judgment;
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect;
(m)    other than as a result of (i) the termination of the obligations of any
Subsidiary Guarantor under a Subsidiary Guarantee pursuant to the terms thereof
or pursuant to Section 9.09, (ii) the exchange or replacement of any promissory
note hereunder (with respect to the previously existing promissory note which
was so exchanged or replaced), (iii) the agreement of the Required Lenders or
all Lenders, as may be required hereunder, or (iv) in accordance with the other
provisions of this Agreement, the expiration or termination of the Commitments,
the payment in full of the principal and interest on each Loan and all fees
payable hereunder, any Loan Document (or any material provision thereof), at any
time after its execution and delivery, ceases to be in full force and effect or
is declared by a court of competent jurisdiction to be null and void, invalid or
unenforceable; or the Borrower or any Subsidiary Guarantor denies in writing
that it has any liability or obligation thereunder, or purports to revoke,
terminate or rescind any Loan Document (other than pursuant to the terms hereof
or thereof); or
(n)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent shall at the
request, or may with the consent, of the Required Lenders, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter (at any time during the continuance of such
event) be declared to be due and payable), and thereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower; and in
case of any event with respect to the Borrower described in clause (h) or (i) of
this Article, the Commitments shall immediately and automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall immediately and automatically


55



--------------------------------------------------------------------------------





become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower.
ARTICLE VIII
The Administrative Agent
Each of the Lenders hereby irrevocably appoints the entity named as the
Administrative Agent in the heading of this Agreement and its successors to act
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and of
the other Loan Documents, together with such actions and powers as are
reasonably incidental thereto. Without limiting the foregoing, each of the
Lenders hereby authorizes the Administrative Agent to execute and deliver, and
to perform its obligations under, each of the Loan Documents to which the
Administrative Agent is a party, and to exercise all rights, powers and remedies
that the Administrative Agent may have under such Loan Documents.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents and in performing its
functions and duties hereunder and under the other Loan Documents, the
Administrative Agent is acting solely on behalf of the Lenders (except in
limited circumstances expressly provided for herein relating to the maintenance
of the Register), and its functions and duties are entirely mechanical and
administrative in nature. Without limiting the generality of the foregoing, (a)
the Administrative Agent does not assume, and shall not be deemed to have
assumed, any obligation or duty or any other relationship as the agent,
fiduciary or trustee of or for any Lender or other Person, other than as
expressly set forth herein and in the other Loan Documents, regardless of
whether a Default has occurred and is continuing (and it is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary duty or other implied (or express) obligations
arising under agency doctrine of any applicable law, and that such term is used
as a matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties), and each Lender agrees
that it will not assert any claim against the Administrative Agent based on an
alleged breach of fiduciary duty by the Administrative Agent in connection with
this Agreement, any other Loan Document and/or the transactions contemplated
hereby or thereby, (b) the Administrative Agent shall not have any duty to take
any discretionary action or to exercise any discretionary power, except
discretionary actions and powers expressly contemplated hereby and by the other
Loan Documents that the Administrative Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in Section
9.02), provided that the Administrative Agent shall not be required to take any
action that, in its opinion, could expose the Administrative Agent to liability
or is contrary to any Loan Document or applicable law, and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries or other Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity. Neither the Administrative Agent


56



--------------------------------------------------------------------------------





nor any of its Related Parties shall be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in Section 9.02), or otherwise unless a court of
competent jurisdiction shall have determined by a final, non-appealable judgment
that the Administrative Agent was grossly negligent or acted with willful
misconduct in taking or not taking any such action. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof (stating that it is a “notice of default”) is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or any other Loan Document or the occurrence of
any Default, (iv) the sufficiency, value, validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document (including, for the avoidance of doubt, in connection
with the Administrative Agent’s reliance on any Electronic Signature transmitted
by fax, emailed pdf. or any other electronic means that reproduces an image of
an actual executed signature page), or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein or any other Loan Document, other than
to confirm receipt of items (which on their face purport to be such items)
expressly required to be delivered to the Administrative Agent or satisfaction
of any condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
functions or duties hereunder or in the exercise of any of its rights or powers
if it shall have reasonable grounds for believing that repayment of such funds
or adequate indemnity against such risk or liability is not reasonably assured
to it.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for acting or not acting upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person (whether or not such Person in fact meets the
requirements set forth in the Loan Documents for being the signatory, sender or
authenticator thereof). The Administrative Agent also shall be entitled to rely
upon, and shall not incur any liability for acting or not acting upon, any
statement made to it orally or by telephone and believed by it in good faith to
be made by the proper Person (whether or not such Person in fact meets the
requirements set forth in the Loan Documents for being the maker thereof), and
may act upon any such statement prior to the receipt of a written confirmation
thereof. In determining compliance with any condition hereunder to the making of
a Loan that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender sufficiently in advance of the making of such Loan.
The Administrative Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. The Administrative Agent
may treat the payee of any promissory note as its holder until such promissory
note has been assigned in accordance with Section 9.04 and may rely on the
Register to the extent set forth in Section 9.04(c).


The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-


57



--------------------------------------------------------------------------------





agent, and shall apply to their respective activities in connection with the
syndication of the Facility as well as activities as Administrative Agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor approved by the Borrower
(such approval not to be unreasonably withheld, conditioned or delayed);
provided that no approval of the Borrower shall be necessary if an Event of
Default has occurred and is continuing. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank; provided that if
the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the removed Administrative Agent, provided that (i) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (ii) all notices and other communications required
or contemplated to be given or made to the Administrative Agent shall also
directly be given or made to each Lender.
If the Person serving as the Administrative Agent becomes a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent (the effectiveness
thereof being subject to the following sentence) and appoint a successor in
accordance with the immediately preceding paragraph. If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after delivery of such notice (or such earlier day as
shall be agreed to by the Required Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date, whereupon, on the date of effectiveness of such
removal, (a) the removed Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (b) the
Required Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the removed Administrative Agent, provided that (i) all
payments required to be made hereunder or under any other Loan Document to the
Administrative Agent for the account of any Person other than the Administrative
Agent shall be made directly to such Person and (ii) all notices and other
communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder. The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation or removal hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in


58



--------------------------------------------------------------------------------





respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other obligations under the
Loan Documents that are owing and unpaid and to file such other documents as may
be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim under Sections 2.09, 2.10, 2.12, 2.13,
2.14 and 9.03) allowed in such judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due to it, in its
capacity as the Administrative Agent, under the Loan Documents (including under
Section 9.03). Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the obligations or the rights of any Lender, or to vote in respect of
the claim of any Lender in any such proceeding.
Each Lender acknowledges that (a) the Loan Documents set forth the terms of a
commercial lending facility, (b) it is engaged in making, acquiring or holding
commercial loans and in providing other facilities set forth herein as may be
applicable to such Lender, in each case in the ordinary course of business, and
not for the purpose of purchasing, acquiring or holding any other type of
financial instrument (and each Lender agrees not to assert a claim in
contravention of the foregoing), (c) it has, independently and without reliance
upon the Administrative Agent, any Arranger or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder and (d) it is sophisticated with respect to decisions to make,
acquire and/or hold commercial loans and to provide other facilities set forth
herein, as may be applicable to such Lender, and either it, or the Person
exercising discretion in making its decision to make, acquire and/or hold such
commercial loans or to provide such other facilities, is experienced in making,
acquiring or holding such commercial loans or providing such other facilities.
Each Lender also acknowledges that it will, independently and without reliance
upon the Administrative Agent, any Arranger or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information (which may contain material non-public information) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.


Each Lender, by delivering its signature page to this Agreement, or delivering
its signature page to an Assignment and Assumption or any other Loan Document
pursuant to which it shall become a Lender hereunder, shall be deemed to have
acknowledged receipt of, and consented to and


59



--------------------------------------------------------------------------------





approved, each Loan Document and each other document required to be delivered
to, or be approved by or satisfactory to, the Administrative Agent or the
Lenders on the Closing Date or the Availability Date that has been made
available by the Administrative Agent to the Lenders.
Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and its Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true: (i) such Lender
is not using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as
modified by Section 3(42) of ERISA) of one or more Benefit Plans in connection
with such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments or this Agreement, (ii) the
transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a class
exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, (iii) (A) such
Lender is an investment fund managed by a “Qualified Professional Asset Manager”
(within the meaning of Part VI of PTE 84-14), (B) such Qualified Professional
Asset Manager made the investment decision on behalf of such Lender to enter
into, participate in, administer and perform the Loans, the Commitments and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement or (iv) such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.


In addition, unless either (1) sub-clause (i) in the immediately preceding
paragraph is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding paragraph, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).


Each Arranger and each institution identified as a “Syndication Agent” or
“Documentation Agent” with respect to this Agreement shall have no obligations
or duties whatsoever in such capacity under this Agreement or any other Loan
Document and shall incur no liability hereunder or thereunder in such capacity.
ARTICLE IX
Miscellaneous




60



--------------------------------------------------------------------------------





SECTION 9.01.     Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or electronic mail
(and subject to paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by fax
(other than in the case of notices or other communications to the Borrower or
any Subsidiary Guarantor) or email, as follows:
(i)    if to the Borrower or any Subsidiary Guarantor, to it at (or to it in
care of) Marathon Petroleum Corporation, 539 South Main Street, Findlay, Ohio
45840, Attention of Donald C. Templin, Executive Vice President and Chief
Financial Officer (Telephone: (419) 421-2932; Email:
dctemplin@marathonpetroleum.com);
(ii)    if to the Borrower or any Subsidiary Guarantor in respect of any service
of process to be delivered to the Borrower or such Subsidiary Guarantor, to it
at (or to it in care of) Marathon Petroleum Corporation, 539 South Main Street,
Findlay, Ohio 45840, Attention of General Counsel (Telephone: (419) 421-3112;
Email: sgagle@marathonpetroleum.com);
(iii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, NCC5 Floor 1, 500 Stanton Christiana Rd, Newark DE 19713,
Attention of Nicholas Papa (Fax No. (302) 634-1979); (Email:
nicholas.papa@chase.com); and
(iv)    if to any other Lender, to it at its address (or telephone number, fax
number and email address, as applicable) set forth in its Administrative
Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax shall be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient); and notices and other communications
delivered through electronic communications to the extent provided in paragraph
(b) below shall be effective as provided in such paragraph.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including email and the
Platform) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices under Article II to any Lender if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, in addition to
email agree to accept notices and other communications to it hereunder by other
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. All such notices and other communications (i) sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by return e-mail or other written
acknowledgement); provided that if not given during the normal business hours of
the recipient, such notice or communication shall be deemed to have been given
at the opening of business on the next Business Day for the recipient, and (ii)
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)    Any party hereto may change its address, telephone number, fax number or
e-mail address for notices and other communications hereunder by notice to the
other parties hereto.




61



--------------------------------------------------------------------------------





(d)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communication by posting such Communication on
Intralinks, DebtDomain, SyndTrak, ClearPar or a similar electronic transmission
system (the “Platform”). The Platform and any Communications are provided “as
is” and “as available”. Neither the Administrative Agent nor any of its Related
Parties warrants, or shall be deemed to warrant, the adequacy of the Platform
and expressly disclaim liability for errors or omissions in the Communications.
No warranty of any kind, express, implied or statutory, including any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made, or
shall be deemed to be made, by the Administrative Agent or any of its Related
Parties in connection with the Communications or the Platform. In no event shall
the Administrative Agent or any of its Related Parties have any liability to the
Loan Parties, any Lender or any other Person for damages of any kind, including
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise) arising out of any Loan
Party’s or the Administrative Agent’s transmission of communications through the
Platform; provided that the foregoing shall not apply as to any direct or actual
damages to the extent such damages are found by a final, non-appealable judgment
of a court of competent jurisdiction to have arisen from the willful misconduct
or gross negligence of the Administrative Agent or any of its Related Parties or
the material breach by the Administrative Agent or any of its Related Parties of
the express terms of this Agreement or the other Loan Documents.
SECTION 9.02.     Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document nor consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
(b)    Subject to paragraph (c) of this Section, none of this Agreement, any
other Loan Document or any provision hereof or thereof may be waived, amended or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders and, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are parties thereto, in each case with the consent of
the Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon, or
reduce any fees payable hereunder (in each case, other than as a result of any
waiver of any default interest applicable pursuant to Section 2.10(c)), without
the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment (in each case, other than as a result of any waiver of any
default interest applicable pursuant to Section 2.10(c)), or postpone the
scheduled date of expiration of any Commitment (including any such postponement
as a result of any modification to the last sentence of Section 4.02), without
the written consent of each Lender affected thereby, (iv) change Section 2.15(b)
or 2.15(c) in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, (v) change any of
the provisions of this Section or the percentage set forth in the


62



--------------------------------------------------------------------------------





definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender, (vi) release any material Subsidiary Guarantor
from its Subsidiary Guarantee, except as provided in Section 9.09, without the
written consent of each Lender or (vii) change Section 4.02(a) or waive the
satisfaction of the condition set forth therein, without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent. Notwithstanding
the foregoing, no consent with respect to any amendment, waiver or other
modification of this Agreement or any other Loan Document shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) above and then only in the
event such Defaulting Lender shall be affected by such amendment, waiver or
other modification.
(c)    Notwithstanding anything to the contrary in paragraph (a) or (b) of this
Section:
(i)    any provision of this Agreement or any other Loan Document may be amended
by an agreement in writing entered into by the Borrower and the Administrative
Agent to cure any ambiguity, omission, defect or inconsistency, in each case, of
a technical nature;
(ii)    this Agreement may be amended in the manner provided in Section 2.11(b);
and
(iii)    Schedule 1.01 may be amended from time to time as contemplated by the
definition of the term “Excluded Subsidiary”.
(d)    The Administrative Agent may, but shall have no obligation to, with the
written concurrence of any Lender, execute amendments, waivers or other
modifications on behalf of such Lender. Any amendment, waiver or other
modification effected in accordance with this Section 9.02 shall be binding upon
each Person that is at the time thereof a Lender and each Person that
subsequently becomes a Lender.
SECTION 9.03.     Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Arrangers and their respective Affiliates, including
the reasonable and documented fees, charges and disbursements of one firm of
outside counsel for the Administrative Agent and the Arrangers (and, if
necessary, one firm of local and regulatory counsel in each appropriate
jurisdiction and regulatory field, as applicable, at any one time for the
Administrative Agent, the Arrangers and their respective Affiliates taken as a
whole) in connection with the syndication of the Facility, the preparation and
administration of this Agreement and the other Loan Documents and any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of Loans.
(b)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Arranger, each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all Liabilities (and shall reimburse
each Indemnitee upon demand for any reasonable and documented legal


63



--------------------------------------------------------------------------------





or other expenses incurred by such Indemnitee in connection with investigating
or defending any of the foregoing), incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of any other transactions contemplated hereby or thereby, (ii) any
Loan or the use of the proceeds therefrom, (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto and regardless of
whether brought by a third party or by the Borrower or any of its Affiliates and
regardless of any exclusive or contributory negligence of any Indemnitee;
provided that (A) the foregoing indemnity shall not, as to any Indemnitee, be
available to the extent that such Liabilities or related expenses (x) are found
by a final, non-appealable judgment of a court of competent jurisdiction to
arise out of the bad faith, willful misconduct or gross negligence of such
Indemnitee or the material breach by such Indemnitee of the express terms of the
Loan Documents or (y) arise out of any claim, litigation, investigation or
proceeding that does not involve an act or omission by the Borrower or any of
its Affiliates and that is brought by an Indemnitee against any other
Indemnitee, provided that this clause (y) shall not limit the Borrower’s
obligation to indemnify and hold harmless the Administrative Agent, any Arranger
or any other titled person, in each case, in its capacity or in fulfilling its
role as such; (B) the Borrower shall not, in connection with any such proceeding
or related proceedings in the same jurisdiction, be liable for the fees and
expenses of more than one firm of counsel (and, if necessary, one firm of local
and regulatory counsel in each appropriate jurisdiction and regulatory field, as
applicable, at any one time for the Indemnitees as a whole); provided that in
the case of a conflict of interest where the Indemnitee affected by such
conflict informs the Borrower of such conflict, the Borrower shall be
responsible for the reasonable fees and expenses of one additional firm of
counsel (and, if necessary, one additional firm of local and regulatory counsel
in each appropriate jurisdiction and regulatory field, as applicable) for each
such affected Indemnitee (or the affected Indemnitees that are similarly
situated); (C) each Indemnitee shall consult with the Borrower from time to time
at the request of the Borrower regarding the conduct of the defense in any such
proceeding (other than in respect of proceedings in which the Borrower or any of
its Affiliates is a party adverse to such Indemnitee); and (D) the Borrower
shall not be obligated to pay an amount of any settlement entered into without
its consent (which shall not be unreasonably withheld), except if such
settlement shall have been entered into more than 90 days after receipt by the
Borrower of a request by an Indemnitee for reimbursement of its legal or other
expenses incurred in connection with such proceeding and the Borrower shall not
have either (x) reimbursed such Indemnitee therefor in accordance with, and to
the extent required by, this paragraph prior to the date of such settlement or
(y) provided written notice to such Indemnitee that it disputes such
Indemnitee’s claim for indemnification under this paragraph with respect to such
proceeding. This Section 9.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses or damages arising from any non-Tax claim.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent (or any sub-agent thereof) or any Related
Party of any of the foregoing under paragraph (a) or (b) of this Section (and
without limiting the Borrower’s obligation to do so), each Lender severally
agrees to pay to the Administrative Agent (or any sub-agent thereof) or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity.


64



--------------------------------------------------------------------------------





(d)    To the extent permitted by applicable law and without limiting in any way
the Borrower’s or any other Loan Party’s reimbursement or indemnification
obligations set forth in paragraph (a) or (b) of this Section or in any other
Loan Document, no party hereto shall assert, or permit any of its Affiliates or
Related Parties to assert, and each party hereto hereby waives, any Liabilities
against any other party hereto (and, in the case of the Borrower, any
Lender-Related Person), on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby, any Loan or the use of the
proceeds thereof. The Borrower agrees that no Lender-Related Person shall have
any Liabilities, on any theory of liability, arising from, or be responsible
for, the use by others of information or other materials (including any personal
data) obtained through electronic, telecommunications or other information
transmission systems (including the Internet and the Platform) in connection
with this Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby; provided that the foregoing shall not apply to the extent
such Liabilities are found by a final, non-appealable judgment of a court of
competent jurisdiction to have arisen from the bad faith, willful misconduct or
gross negligence of such Lender-Related Person or the material breach by such
Lender-Related Person of the express terms of this Agreement or the other Loan
Documents.


(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 9.04.     Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) except as
expressly provided in Section 6.03, the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except in
accordance with this Section (and any other attempted assignment or transfer by
any Lender shall be null and void) . Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(to the extent provided in paragraph (c) of this Section), the Arrangers and, to
the extent expressly contemplated hereby, the sub-agents of the Administrative
Agent and the Related Parties of any of the Administrative Agent, the Arrangers
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld, conditioned or delayed) of:
(A)    the Borrower; provided that no consent of the Borrower shall be required
for an assignment to (x) a Lender, an Affiliate of a Lender or an Approved Fund
or (y) if an Event of Default (for the avoidance of doubt, after giving effect
to the first proviso set forth in Article VII) has occurred and is continuing,
any other assignee; provided further that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 10 Business Days after having received
written notice thereof; and
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Loans or Commitments to any
Lender, any Affiliate of a Lender or any Approved Fund.




65



--------------------------------------------------------------------------------





(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $10,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent (not to be unreasonably
withheld, conditioned or delayed); provided that no such consent of the Borrower
shall be required if an Event of Default has occurred and is continuing;
provided further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received written
notice thereof;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans and the Commitment assigned;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (or an agreement incorporating
by reference a form of Assignment and Assumption posted on the Platform),
together with a processing and recordation fee of $3,500;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including United States Federal and state securities laws;
(E)    the assignee, if it shall not be a Lender, shall be required to execute
and deliver the applicable forms to the extent required under Section 2.14(f)
for any Lender, and no assignment shall be effective in connection herewith
unless and until such forms are so delivered; and
(F)    the assignment shall be recorded in the Register as required under
Section 9.04(b)(v), and no assignment shall be effective unless and until such
assignment is so recorded.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.12, 2.13, 2.14 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this


66



--------------------------------------------------------------------------------





Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 9.04.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and records of the names and addresses
of the Lenders, and the Commitment of, and principal amount of (and stated
interest on) the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption (or an
agreement incorporating by reference a form of Assignment and Assumption posted
on the Platform) executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire and the applicable forms to the extent
required under Section 2.14(f) (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that the Administrative Agent shall not be required to accept such
Assignment and Assumption or record the information therein in the Register if
the Administrative Agent reasonably believes that such Assignment and Assumption
lacks any written consent required by this Section or is otherwise not in proper
form, it being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee. Each
assigning Lender and the assignee, by its execution and delivery of an
Assignment and Assumption (or an agreement incorporating by reference a form of
Assignment and Assumption posted on the Platform), shall be deemed to have
represented to the Administrative Agent that all written consents required by
this Section with respect thereto (other than the consent of the Administrative
Agent) have been obtained and that such Assignment and Assumption (or an
agreement incorporating by reference a form of Assignment and Assumption posted
on the Platform) is otherwise duly completed and in proper form, and each
assignee, by its execution and delivery of an Assignment and Assumption, shall
be deemed to have represented to the assigning Lender and the Administrative
Agent that such assignee is an Eligible Assignee and is otherwise eligible to be
a Lender hereunder. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
(c)    Any Lender may, without the consent of the Borrower or the Administrative
Agent sell participations to one or more Eligible Assignees (each, a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Loan


67



--------------------------------------------------------------------------------





Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.12, 2.13 and 2.14 (subject to the
requirements and limitations therein, including the requirements under
Section 2.14(f) (it being understood that the documentation required under
Section 2.14(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that (1) such Participant
agrees to be subject to the provisions of Sections 2.14 (including
Section 2.14(f)), 2.15 and 2.16 as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; (2) such
Participant shall not be entitled to receive any greater payment under
Sections 2.12 or 2.14, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation; and (3) the
Borrower shall be notified promptly by the applicable Lender of each
participation sold by such Lender to a Participant pursuant to this paragraph.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.16(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided that such Participant agrees
to be subject to Section 2.15(c) as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under any Loan Document) except to the Borrower as provided above and to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank having jurisdiction over such Lender, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.
SECTION 9.05.     Survival. All covenants, agreements, representations and
warranties made by the Borrower and the other Loan Parties herein and in the
other Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender or any Related Party of any of the foregoing
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time this Agreement or any other Loan Document is executed and
delivered or any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement or any other Loan
Document is outstanding and


68



--------------------------------------------------------------------------------





unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.12, 2.13, 2.14 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.
SECTION 9.06.     Counterparts; Integration; Effectiveness; Electronic
Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, any other Loan Documents and any letter agreements with respect to
fees payable to the Administrative Agent or the Arrangers (including on behalf
of the Lenders) constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof (but do
not supersede any provisions of any commitment letter entered into in connection
with the Facility that by the terms of such commitment letter survive the
effectiveness of this Agreement). Subject to Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns; provided that the
obligations of the Lenders to make Loans hereunder are subject to the
satisfaction or waiver of the conditions set forth in Sections 4.01, 4.02 and
4.03.
(b)    Delivery of an executed counterpart of a signature page (including any
Electronic Signature) of this Agreement, any other Loan Document or any
document, amendment, approval, consent, information, notice (including any
notice delivered pursuant to Section 9.01), certificate, request, statement,
disclosure or authorization related to this Agreement, any other Loan Document
and/or the transactions contemplated hereby and/or thereby (each an “Ancillary
Document”) by fax, emailed pdf. or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of a
manually executed counterpart hereof or thereof. The words “execution”,
“signed”, “signature”, “delivery” and words of like import in or relating to
this Agreement, any other Loan Document and/or any Ancillary Document shall be
deemed to include Electronic Signatures, deliveries or the keeping of records in
any electronic form (including deliveries by telecopy, emailed pdf. or any other
electronic means that reproduces an image of an actual executed signature page),
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be; provided that nothing
herein shall require the Administrative Agent to accept Electronic Signatures in
any form or format without its prior written consent and pursuant to procedures
approved by it; provided further, without limiting the foregoing, (i) to the
extent the Administrative Agent has agreed to accept any Electronic Signature,
the Administrative Agent and each of the Lenders shall be entitled to rely in
good faith on such Electronic Signature purportedly given by or on behalf of the
Borrower or any other Loan Party without further verification thereof and
without any obligation to review the appearance or form of any such Electronic
signature and (ii) upon the request of the Administrative Agent or any Lender,
any Electronic Signature shall be promptly followed by a manually executed
counterpart. Without limiting the generality of the foregoing, the parties
hereto hereby (A) agree that, for all purposes, including without limitation, in
connection with any workout, restructuring, enforcement of remedies, bankruptcy
proceedings or litigation among the Administrative Agent, the Lenders, the
Borrower and the Loan Parties, Electronic Signatures transmitted by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page and/or any electronic images of this Agreement, any
other Loan Document and/or any Ancillary Document shall have the same legal
effect, validity and enforceability as any paper original, (B) agree that the
Administrative Agent


69



--------------------------------------------------------------------------------





and each of the Lenders may, at its option, create one or more copies of this
Agreement, any other Loan Document and/or any Ancillary Document in the form of
an imaged electronic record in any format, which shall be deemed created in the
ordinary course of such Person’s business, and destroy the original paper
document (and all such electronic records shall be considered an original for
all purposes and shall have the same legal effect, validity and enforceability
as a paper record), and (C) waive any argument, defense or right to contest the
legal effect, validity or enforceability of this Agreement, any other Loan
Document and/or any Ancillary Document based solely on the lack of paper
original copies of this Agreement, such other Loan Document and/or such
Ancillary Document, respectively, including with respect to any signature pages
thereto.


SECTION 9.07.     Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.     Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower against any of and
all the obligations of the Borrower existing under this Agreement held by such
Lender or any of its Affiliates which are then due and payable, irrespective of
whether or not such Lender or Affiliate shall have made any demand under this
Agreement and although such obligations of the Borrower are owed to a branch,
office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(a) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the terms hereof and, pending
such payment, shall be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent and the
Lenders and (b) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and its Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender or its Affiliates may have. Each Lender agrees to promptly notify the
Borrower and the Administrative Agent after any such setoff and application by
such Lender, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
SECTION 9.09.     Subsidiary Guarantees. (a) The Borrower may (but is not
required to), at any time upon three Business Days’ notice to the Administrative
Agent, cause any of its Subsidiaries organized under the laws of the United
States of America, any State thereof or the District of Columbia and not owned,
directly or indirectly, by any CFC in its chain of ownership to become a
Subsidiary Guarantor (and, in the event any Subsidiary shall become an obligor
or provide a Guarantee under the Five-Year Facility or the Existing April 2020
364-Day Credit Agreement, the Borrower shall, substantially concurrently
therewith, cause such Subsidiary to become a Subsidiary Guarantor), in each
case, by such Subsidiary executing and delivering to the Administrative Agent a
Subsidiary Guarantee, together with such customary legal opinions (which may be
opinions of in-house counsel), corporate documents, secretary’s certificates,
good standing certificates and evidence of authority as the Administrative Agent
may reasonably request.
(b)    So long as no Default has occurred and is continuing (or would result
from such release), (i) if all of the Equity Interests in a Subsidiary Guarantor
that are owned by the Borrower or any Subsidiary are sold or otherwise disposed
of in a transaction or transactions permitted by this Agreement


70



--------------------------------------------------------------------------------





or (ii) if, immediately after giving effect to the release of any Subsidiary
Guarantor’s Subsidiary Guarantee, all of the Indebtedness of the Non-Guarantor
Subsidiaries is permitted under Section 6.01, then, in each case, promptly
following the Borrower’s request, the Administrative Agent shall execute a
release of such Subsidiary Guarantor from its Subsidiary Guarantee; provided
that in the event such Subsidiary Guarantor shall have been an obligor or shall
have provided a Guarantee under the Five-Year Facility or the Existing April
2020 364-Day Credit Agreement, substantially concurrently therewith such
Subsidiary Guarantor shall cease to be an obligor under the Five-Year Facility
or the Existing April 2020 364-Day Credit Agreement, as the case may be, or the
Guarantee thereof under the Five-Year Facility and/or the Existing April 2020
364-Day Credit Agreement shall be released, as the case may be. In connection
with an execution by the Administrative Agent of any such release, upon request
of the Administrative Agent the Borrower shall deliver a certificate of a
Financial Officer of the Borrower as to the satisfaction of the requirements to
such release set forth in the immediately preceding sentence. Any execution and
delivery of any release documents by the Administrative Agent pursuant to this
paragraph shall be without recourse or warranty by the Administrative Agent.
SECTION 9.10.     Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and each
party hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding shall be heard and determined
exclusively in such New York State or, to the extent permitted by law, in such
Federal court. Each party hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.
(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d)    Each party hereto hereby irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
SECTION 9.11.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS


71



--------------------------------------------------------------------------------





BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.12.     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.13.     Confidentiality. (a) Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and its
and its Affiliates’ Related Parties, including accountants, legal counsel and
other advisors (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential or shall be subject to a
professional obligation of confidentiality), (b) upon the request or demand of
any regulatory authority (including any self-regulatory authority) having or
purporting to have jurisdiction over the Administrative Agent or such Lender, as
applicable, or its Affiliates (in which case such Person shall, except with
respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority, (i) promptly notify the Borrower in advance of such disclosure, to
the extent permitted by law, and reasonably cooperate with the Borrower in any
legal efforts to protect the confidentiality of such Information, and (ii) so
furnish only that portion of such Information which the applicable Person is
legally required to disclose), (c) to the extent required by any legal,
judicial, administrative proceeding or other process or otherwise as required by
applicable law or regulations (in which case the Administrative Agent or such
Lender, as applicable, shall (i) promptly notify the Borrower in advance of such
disclosure, to the extent permitted by law, and reasonably cooperate with the
Borrower in any legal efforts to protect the confidentiality of such
Information, and (ii) so furnish only that portion of such Information which the
applicable Person is legally required to disclose), (d) to any other party to
this Agreement, (e) in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing confidentiality undertakings substantially similar to those
of this Section, (i) to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its Related
Parties) to any swap or derivative transaction relating to the Borrower or any
of its Affiliates and their respective obligations, (g) with the consent of the
Borrower, (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower or any of its Affiliates, (i) on a confidential basis to
(i) any rating agency in connection with rating the Borrower or its Subsidiaries
or the Facility, (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Facility or (iii) any credit insurance provider relating to the Borrower and its
obligations, (j) to market data collectors, similar service providers, including
league table providers, to the lending industry, in each case, information of
the type routinely provided to such providers and (k) to service providers to
the Administrative Agent or any of the Lenders in connection with the
administration or servicing of this Agreement, the other Loan Documents and the
Commitments. For the purposes of this Section, “Information” means all
information received from the Borrower or any of its Affiliates relating to the
Borrower or any of its Affiliates (including, for the avoidance of doubt, any of
their respective subsidiaries) or their business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Affiliates. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.




72



--------------------------------------------------------------------------------





(b)    EACH LENDER ACKNOWLEDGES THAT INFORMATION (INCLUDING REQUESTS FOR
AMENDMENTS, CONSENTS AND WAIVERS) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY
INCLUDE MNPI, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MNPI AND THAT IT WILL HANDLE MNPI IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(c)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MNPI. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MNPI IN ACCORDANCE
WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
SECTION 9.14.     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 9.15.     Acknowledgment and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges to
be bound by:
(a)    the application of any Write-Down and Conversion Power by the applicable
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancelation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document or (iii) the variation of the terms of
such liability in connection with the exercise of the Write-Down and Conversion
Powers of the applicable Resolution Authority.
SECTION 9.16.     Certain Notices. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “USA Patriot Act”)


73



--------------------------------------------------------------------------------





and/or the Beneficial Ownership Regulation hereby notifies the Borrower and the
Subsidiary Guarantors that pursuant to the requirements of the USA Patriot Act
and the Beneficial Ownership Regulation, it is required to obtain, verify and
record information that identifies the Borrower and the Subsidiary Guarantors,
which information includes the name and address of the Borrower and each
Subsidiary Guarantor and other information that will allow such Lender to
identify the Borrower and the Subsidiary Guarantors in accordance with the USA
Patriot Act and the Beneficial Ownership Regulation.


SECTION 9.17.     No Fiduciary Relationship. The Borrower, on behalf of itself
and its Subsidiaries, agrees that (a) in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrower, its Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders and their Affiliates, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of the Administrative Agent, the Lenders and
their Affiliates, and no such duty will be deemed to have arisen in connection
with any such transactions or communications, and (b) the Administrative Agent,
the Lenders and their Affiliates may have economic interests that conflict with
those of the Borrower, its Subsidiaries and their Affiliates, and none of the
Administrative Agent, the Lenders and their Affiliates has any obligation to
disclose any of such interests to the Borrower or any of its Subsidiaries. To
the fullest extent permitted by law, the Borrower, on behalf of itself and its
Subsidiaries, agrees not to assert any claims against the Administrative Agent,
the Lenders and their Affiliates with respect to any breach or alleged breach of
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
SECTION 9.18.    Acknowledgment Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.




74



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
MARATHON PETROLEUM CORPORATION
 
By:
/s/ Thomas Kaczynski
 
Name: Thomas Kaczynski
Title: Vice President, Finance and
Treasurer















[SIGNATURE PAGE TO MARATHON PETROLEUM CORPORATION 364-DAY REVOLVING CREDIT
AGREEMENT]





--------------------------------------------------------------------------------








JPMORGAN CHASE BANK, N.A., individually
and as Administrative Agent,
 
By:
/s/ Nancy R. Barwig
 
Name: Nancy R. Barwig
Title: Executive Director











[SIGNATURE PAGE TO MARATHON PETROLEUM CORPORATION 364-DAY REVOLVING CREDIT
AGREEMENT]





--------------------------------------------------------------------------------







SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as Syndication Agent
 
 
By:
/s/ Nathan Starr
 
Name: Nathan Starr
Title: Director











[SIGNATURE PAGE TO MARATHON PETROLEUM CORPORATION 364-DAY REVOLVING CREDIT
AGREEMENT]





--------------------------------------------------------------------------------







SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
BANK OF AMERICA, N.A.:


 
 
by
/s/ Alia Qaddumi
 
Name: Alia Qaddumi
Title: Director











[SIGNATURE PAGE TO MARATHON PETROLEUM CORPORATION 364-DAY REVOLVING CREDIT
AGREEMENT]





--------------------------------------------------------------------------------







SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
Name of Institution:
THE BANK OF NEW YORK MELLON
 
 
by
/s/ William M. Feathers
 
Name: William M. Feathers
Title: Director











[SIGNATURE PAGE TO MARATHON PETROLEUM CORPORATION 364-DAY REVOLVING CREDIT
AGREEMENT]





--------------------------------------------------------------------------------







SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
Name of Institution:
THE BANK OF NOVA SCOTIA, HOUSTON BRANCH
 
 
By:
/s/ Joe Lattanzi
 
Name: Joe Lattanzi
Title: Managing Director











[SIGNATURE PAGE TO MARATHON PETROLEUM CORPORATION 364-DAY REVOLVING CREDIT
AGREEMENT]





--------------------------------------------------------------------------------







SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
Name of Institution:
BARCLAYS BANK PLC
 
 
by
/s/ Sydney G. Dennis
 
Name: Sydney G. Dennis
Title: Director











[SIGNATURE PAGE TO MARATHON PETROLEUM CORPORATION 364-DAY REVOLVING CREDIT
AGREEMENT]





--------------------------------------------------------------------------------







SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
Name of Institution:
BNP Paribas
 
 
By
/s/ Joseph Onischuk
 
Name: Joseph Onischuk
Title: Managing Director
 
 
 
 
By
/s/ Nicolas Anberree
 
Name: Nicolas Anberree
Title: Director











[SIGNATURE PAGE TO MARATHON PETROLEUM CORPORATION 364-DAY REVOLVING CREDIT
AGREEMENT]





--------------------------------------------------------------------------------







SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
Name of Institution:
CITIBANK, N.A.
 
 
by
/s/ Maureen Maroney
 
Name: Maureen Maroney
Title: Vice President











[SIGNATURE PAGE TO MARATHON PETROLEUM CORPORATION 364-DAY REVOLVING CREDIT
AGREEMENT]





--------------------------------------------------------------------------------







SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
 
COMERICA BANK, N.A.
 
 
By:
/s/ Brandon Kotcher
 
Name: Brandon Kotcher
Title: Assistant Vice President











[SIGNATURE PAGE TO MARATHON PETROLEUM CORPORATION 364-DAY REVOLVING CREDIT
AGREEMENT]





--------------------------------------------------------------------------------







SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
Name of Institution:
Fifth Third Bank, National Association
 
 
by
/s/ Matthew Lewis
 
Name: Matthew Lewis
Title: Director











[SIGNATURE PAGE TO MARATHON PETROLEUM CORPORATION 364-DAY REVOLVING CREDIT
AGREEMENT]





--------------------------------------------------------------------------------







SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
Name of Institution:
The Huntington National Bank
 
 
by
/s/ John Ford
 
Name: John Ford
Title: Managing Director











[SIGNATURE PAGE TO MARATHON PETROLEUM CORPORATION 364-DAY REVOLVING CREDIT
AGREEMENT]





--------------------------------------------------------------------------------







SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
Name of Institution:
Mizuho Bank, Ltd.
 
 
by
/s/ Edward Sacks
 
Name: Edward Sacks
Title: Authorized Signatory











[SIGNATURE PAGE TO MARATHON PETROLEUM CORPORATION 364-DAY REVOLVING CREDIT
AGREEMENT]





--------------------------------------------------------------------------------







SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
Name of Institution:
MORGAN STANLEY BANK, N.A.
 
 
by
/s/ Julie Lilienfeld
 
Name: Julie Lilienfeld
Title: Authorized Signatory











[SIGNATURE PAGE TO MARATHON PETROLEUM CORPORATION 364-DAY REVOLVING CREDIT
AGREEMENT]





--------------------------------------------------------------------------------







SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
 
MUFG Bank, LTD.
 
 
by
/s/ Anastasiya Bykov
 
Name: Anastasiya Bykov
Title: Authorized Signatory











[SIGNATURE PAGE TO MARATHON PETROLEUM CORPORATION 364-DAY REVOLVING CREDIT
AGREEMENT]





--------------------------------------------------------------------------------







SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
Name of Institution:
The Northern Trust Company
 
 
by
/s/ John Di Legge
 
Name: John Di Legge
Title: Senior Vice President











[SIGNATURE PAGE TO MARATHON PETROLEUM CORPORATION 364-DAY REVOLVING CREDIT
AGREEMENT]





--------------------------------------------------------------------------------







SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
 
PNC BANK, NATIONAL ASSOCIATION:
 
 
by
/s/ Kyle T. Helfrich
 
Name: Kyle T. Helfrich
Title: Vice President











[SIGNATURE PAGE TO MARATHON PETROLEUM CORPORATION 364-DAY REVOLVING CREDIT
AGREEMENT]





--------------------------------------------------------------------------------







SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
 
Riyad Bank, Houston Agency


 
 
by
/s/ Michael Meiss
 
Michael Meiss
General Manager
 
 
 
 
 
by
/s/ Roxanne Crawford
 
Roxanne Crawford
Vice President Administrative Officer











[SIGNATURE PAGE TO MARATHON PETROLEUM CORPORATION 364-DAY REVOLVING CREDIT
AGREEMENT]





--------------------------------------------------------------------------------







SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
Name of Institution:
Royal Bank of Canada
 
 
by
/s/ Jason S. York
 
Name: Jason S. York
Title: Authorized Signatory











[SIGNATURE PAGE TO MARATHON PETROLEUM CORPORATION 364-DAY REVOLVING CREDIT
AGREEMENT]





--------------------------------------------------------------------------------







SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
Name of Institution:
Sumitomo Mitsui Banking Corporation
 
 
by
/s/ Michael Maguire
 
Name: Michael Maguire
Title: Managing Director











[SIGNATURE PAGE TO MARATHON PETROLEUM CORPORATION 364-DAY REVOLVING CREDIT
AGREEMENT]





--------------------------------------------------------------------------------







SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
Name of Institution:
THE TORONTO-DOMINION BANK, NEW
 
YORK BRANCH
 
 
by
/s/ Michael Borowiecki
 
Name: Michael Borowiecki
Title: Authorized Signatory











[SIGNATURE PAGE TO MARATHON PETROLEUM CORPORATION 364-DAY REVOLVING CREDIT
AGREEMENT]





--------------------------------------------------------------------------------







SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
Name of Institution:
Truist Bank, as Lender
 
 
By:
/s/ Samantha Sanford
 
Name: Samantha Sanford
Title: Vice President











[SIGNATURE PAGE TO MARATHON PETROLEUM CORPORATION 364-DAY REVOLVING CREDIT
AGREEMENT]





--------------------------------------------------------------------------------







SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
Name of Institution:
U.S. Bank National Association
 
 
by
/s/ William Rogers
 
Name: William Rogers
Title: Senior Vice President











[SIGNATURE PAGE TO MARATHON PETROLEUM CORPORATION 364-DAY REVOLVING CREDIT
AGREEMENT]



